Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19   PageID.10563   Page 1 of
                                     39




              EXHIBT E
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19              PageID.10564          Page 2 of
                                     39




              HOWLETT v. CITY OF WARREN, ET AL.

                               GREGORY MURRAY

                                               in




                                    August 6, 2018



                                     Preparedfor you by




                                                    EGAL
                                              PPORT
                                           The Power ofCommitment.



                           Bingham Farms/Southfield • Grand Rapids
           AnnArbor • Detroit • Flint • Jackson • Lansing • Mt. Clemens • Saginaw • Troy
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                           PageID.10565                 Page 3 of
                                     39
     GREGORY MURRAY
     August 6, 2018

                                                           Page 396                                                   Page 398           j
        1            IN THE DISTRICT COURT OF THE UNITED STATES        l       ETHAN VINSON
        2               FOR THE EASTERN DISTRICT OF MICHIGAN           2       Qty of Warren, City Attorney
        3                      SOUTHERN DIVISION                       3       1 City Square
        4                                                              4       Suite 400
        5       DESHHLAC. HOWLETT,                                     5       Warren, Michigan 48093
        6                Plaintiff,                                    6       586.574.4671
        7              vs.          Case No. 17-11260                  7       evinson@cityofwarren.org
        8                          Hon. Terence G. Berg                8           Appearing on behalf of the Defendants.
        9                          Mag. R. Steven Whalen               9
       10       CTTYOF WARREN; COMMISSIONER                           10       RAECHEL M. BADALAMENTI
       11       JERE GREEN, acting in his                             11       Kirk, Huth, Lange & Badalamenti, PLC
       12       individual capacity; LT. LAWRENCE                     12       19500 Hall Road
       13       GARDNER; SHAWN JOHNSON; DAWN McLANE;                  13       Suite 100
       14       BARBARA BEYER; ANWAR KHAN; DARRIN                     14       Clinton Township, Michigan 48038
       15       LABIN;WILLIAM ROSS; KEVIN BARNHILL;                   15       586.412.4900
       16       PAUL HOUTOS; SCOTT TAYLOR,                            16       rbadalamenti@khlblaw.com
       17                     Defendants.                             17          Appearing on behalfof the Non-Party Defendants.
       18                                                             18
       19          The Continued Deposition of                        19       JONATHAN R. MARKO
       20          GREGORY MURRAY, Volume HI,                         20       Ernst 8i Marko Law, PLC
       21          Taken at 645 Griswold Street, Suite 4100,          21       645 Griswold Street, Suite 4100
                                                                                                                                         !
       22          Detroit, Michigan,                                 22       Detroit, Michigan 48226
       23          Commencing at 10:26 a.m.,                          23       313.965.5555
       24          Monday, August 6,2018,                             24       jon@ernstmarkolaw.com                                     i
       25          Before Kathryn L Janes, CSR-3442, RMR, RPR.        25          Appearing on behalf of the Witness.                    i




                                                                                                                                         H
                                                           Page 397                                                     Page 399

           1     APPEARANCES:                                              1                    TABLE OF CONTENTS
           2     LEONARD MUNGO                                             2                                                             ]
            3    The Mungo Law Firm, PLC                                   3     WITNESS                                PAGE                 j
            4    333 West Fort Street                                      4     GREGORY MURRAY                                          1
            5    Suite 1500                                                5                                                             |
            6    Detroit, Michigan 48226                                   6     CONTINUED EXAMINATION                                   1
            7    313.963.0407                                              7     BY MR. ACHO:                               401
            8    caseaction@mungoatlaw.com, mungoll6@msn.com               8      EXAMINATION                                            1
            9       Appearing on behalf of the Plaintiff.                  9      BY MR. MUNGO:                              517
       10                                                             10
       11        RONALD G. ACHO                                       11                           EXHIBITS                                  5
                                                                                                                                             i
       12        Cummings, McClorey, Davis& Acho, PLC                 12
       13        17436 College Parkway                                13          EXHIBIT                               PAGE             j
       14        3rd Floor                                            14          (Exhibits attached to transcript.)                     |
       15        Livonia, Michigan 48152                              15                                                                     1
       16        734.261.2400                                         16          DEPOSITION      EXHIBIT 1                       488        1
       17        racho@cmda-law.com                                   17          DEPOSITION      EXHIBIT 2                       492        I
       18            Appearingon behalf of the Defendants.            18          DEPOSITION      EXHIBIT 3                       495        i
       19                                                             19          DEPOSITION      EXHIBIT 4                       508        1
       20                                                             20          DEPOSITION      EXHIBIT 5                       511        1
       21                                                             21          DEPOSITION      EXHIBIT 6                       511        !|
       22                                                             22          DEPOSITION      EXHIBIT 7                       511        1
       23                                                             23          DEPOSITION      EXHIBIT 8                       518        I
                                                                                                                                             I
       24                                                             24          DEPOSITION      EXHIBIT 9                       519
                                                                       25         DEPOSITION      EXHIBIT 10                       519       1
                                                                                                                                             i


       "                                                                                                                                     1




                                                           Legal
                                                                                                     Pages 396 to 399
                                                            pport
                                                                                           TM
                                               The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                            PageID.10566                    Page 4 of
                                     39

      GREGORY         MURRAY
      August 6, 2018

                                                              Page 400                                                                       Page 402

         1         DEPOSITION EXHIBIT 11                                   519    1       A.     He did not tell me that he had it planned, he told me
          2        DEPOSITION EXHIBIT 12                                   519    2             that he understood the value of it, yes.

          3        DEPOSITION EXHIBIT 13                                   519    3       Q. But he said he was going to do it?
          4                                                                       4       A. Oh, yes, after we talked, yes.
          5                                                                       5       Q. Okay. But you never heard his speech when he first
          6                                                                       6             started and he mentioned training in the police
          7                                                                       7             department?
          8                                                                       8       A.     I don't --1 don't recall that, but..
          9                                                                       9       Q.     Okay. Were you there?
        10                                                                       10       A. Yes. Well, there when? I'm sorry.
        11                                                                       11       Q. When he first started.
        12                                                                       12                      MR. MARKO: Started what, his speech?
        13                                                                       13       BY MR. ACHO:

        14                                                                       14       Q. Were you there for his speech on his first day, yes or
        15                                                                       15             no?

        16                                                                       16       A.     I don't recall.
        17                                                                       17       Q. Okay. So you don't know whether he talked about
        18                                                                       18             training before you ever spoke to him, do you? You
        19                                                                       19             don't know?

        20                                                                       20       A. Well, actually I spoke to him before he came on board
        21                                                                       21             with the city.
        22                                                                       22       Q. Okay. And he also told you the mayor wanted more
        23                                                                       23             minorities in the police department, he told you that?
        24                                                                       24       A.     Yes.

        25                                                                       25       Q. And he said he supported that?


                                                               Page 401                                                                       Page 403

         1    Detroit, Michigan                                                   1       A.     Yes.

         2    Monday, August 6, 2018                                              2       Q. And you believed him?
         3    10:26 a.m.                                                          3       A.     Yes.

         4                                                                        4       Q. Okay. And you don't have any evidence that the police
         5                     GREGORY MURRAY,                                    5          department rules adversely affected the plaintiff, do
         6         was thereupon called as a witness herein, and after            6          you? You don't have any evidence of that, do you?
         7         havingfirst been duly sworn to testify to the truth,           7        A. I don't have any personal evidence of that
         8         the whole truth and nothing but the truth, was                     8   Q. Okay.
         9         examined and testified as follows:                                 9    A. But let me ask you, what do you mean by evidence?
        10                    CONTINUED EXAMINATION                              10        Q. You know, knowledge.
        11    BY MR. ACHO:                                                       11        A.     Okay.
        12    Q. Mr. Murray, William Dwyer became the police                     12        Q. You don't have any, do you, any knowledge that any of
        13       commissioner the last three months of your employment,          13           the rules of the policedepartment adversely affected
        14         correct?                                                      14              the plaintiff?
        15    A.    Yes.                                                         15        A.     No.

        16    Q. And you always got along with PoliceCommissioner                16        Q. Okay. And isn't it true that the policedepartment
        17       Dwyer, correct?                                                 17           has been responsive and active in establishingrules
        18    A.    Yes.                                                         18           prohibiting harassment withinthe policedepartment?
        19    Q. And you spoke to him about training, did you not?                19       A.     I wouldn't say -- no.
        20    A.    Yes.                                                          20       Q. You don't know, you don't know?
        21    Q. And he said he agreed with you?                                  21                MR. MARKO: No, that's not what he said.
        22    A.    Yes.                                                          22       A.     I would say no.
        23    Q. In fact, he said he already had that planned and it              23       BY MR. ACHO:

         24        was in his first speech about training and the police          24       Q. You would say no, they didn't have those rules?
         25        officer including diversity, he told you that, right?          25       A.     Yes.




                                                               Legal
                                                                                                                          Pages 400 to 403
                                                                 pport
                                                                                                            m
                                                   The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                           PageID.10567                     Page 5 of
                                     39

      GREGORY                  MURRAY
      August 6, 2018

                                                                       Page 404                                                              Page 406
         1       Q. Oh, okay. Tell us about General Order 3-01 that was             1                    And if the policy said the department will
         2             regarding discrimination and sexual harassment that          2            take direct and immediate action to prevent such
         3             was promulgated January 10, 2003, tell us about that         3            behavior and to remedy all reported incidents of
         4             order?                                                       4            harassment, that would be good, wouldn't it?
         5       A.    I was --1 do not recall the order. I was not there           5       A.   It would be.
         6            in 2003. And despite my requesting documentation like         6       Q. Yeah, that would be a good policyto have, right?
         7            that from then Commissioner Jere Green, it was not            7       A. It would be, but that was not the practice.
         8             provided to me.                                              8       Q. Well, sir, let me ask you this.
         9       Q. Okay. So you are telling us that you worked for 11              9       A.    And I can give you examples of that.
        10             months in Warren and never read the order that the          10       Q.    Sir, I'm asking you a question.
        11             police department issued and established on                 11       A.    I'm trying to answer --
        12             discrimination and sexual harassment, you never read        12       Q.    But no, you're not.
        13             it?                                                         13       A.    --fully.
        14       A. It was never provided to me, sir —                             14       Q.    I want you to answer my question, please.
        15       Q. So you never read it?                                          15                     MR. MARKO: Lefs not evolve, Mr. Acho,
        16       A.     — to read it.                                              16            like last time into personal attacks, let's all try to
        17       Q. Okay. And that you were not aware that the police              17            stay on track, okay?
        18             department does not condone and will not tolerate any       18       BY MR. ACHO:
        19             harassment or discriminatory behavior, you're not           19       Q. So you weren't aware that that policyexisted,
        20             aware of that?                                              20            correct?
        21       A.     No, what are you reading from?                             21       A.    That's correct.

        22       Q. Okay. And that harassment that is forbidden by that            22       Q. And you don't know whether the investigation into the
        23             policy, that included race as well, correct, or you         23          plaintiffs complaint was conducted under this policy?
        24             don't know?                                                 24            You wouldn't know that, would you?
        25                          MR. MARKO: Objection,foundation. He said       25       A.    That's correct



                                                                        Page 405                                                              Page 407

         1              he didn't - wasn't able to read it.                         1       Q. But if it had such a policy, the city, that would be a
         2        BY MR. ACHO:                                                      2            good thing, correct?
             3    Q. Go ahead.                                                      3       A. Yes, sir.
             4    A. I did not read it, have not ~ would not — would have           4       Q. And that would be beneficial for the plaintiff,
             5          to read it in order to try to infer its meaning.            5            correct, this policy?
             6    Q. But ifyou don't knowthe policy, then you don't know            6       A.    For all employees, yes.
             7          what it contains?                                           7       Q. Okay. And this policy would not injurethe plaintiff,
             8    A. Well, harassment is different from discrimination and          8          it would help her, wouldn't it, correct, this policy?
             9       so as such, because there is a differentiation between             9   A.    Yes.
        10           the two, it wouldn't nee ~ not necessarily mean               10       Q. Okay.
        11              antidiscrimination.                                        11       A.    Yes.

        12        Q. But that policy refers to discrimination, doesn't it?         12       Q. Now, did you becomeaware that the police department
        13                           MR. MARKO: Same objection.                    13            also issued and established a general order on rules
        14        A. I don't know, sir, I've never seen it.                        14            of conduct in January 22, 2003?
        15        BY MR. ACHO:                                                     15       A.    No, sir.
        16        Q. Okay, make an assumption for me that there is a               16       Q. Okay. And so you were not aware that it prohibited
        17               General Order 03-01 that says, The department does        17            sexual harassment, correct?
        18               not condone and will not tolerate any harassment or       18       A. Yeah, that's correct.
        19               discriminatory behavior." Does that sound like a good     19       Q. And you would not even know as diversity coordinator
        20               thing?                                                    20            that the rules of conduct referred to the earlier
        21        A.         Yes.                                                  21             policy we discussed on discrimination and sexual
        22        Q. Okay. And so you don't know whether Warren's Police           22             harassment, correct? You wouldn't know?
        23               Department had that -                                     23       A. I requested it and was denied the information.
        24        A.         That's correct.                                       24       Q. Okay. Andyou didn't contact anyone beside former
        25        Q.         - correct?                                            25             Police Commissioner Green?




                                                                        Legal
                                                                                                                         Pages 404 to 407
                                                                             pport
                                                                                                             rw
                                                           The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                              PageID.10568                    Page 6 of
                                     39

      GREGORY                 MURRAY
      August 6, 2018

                                                                    Page 408                                                                 Page 410
         :       A.   Yeah, it would have been inappropriate for me to, so        1            clerk that I had been instructed by the mayor not to
         2            you're right, I did not contact anyone else other than      2             provide diversity training for his department.
         3            him and shared that request with the administration.        3       Q. That's not what I asked you.
         4       Q. So you didn't approach anyone else?                           4       A.    I think it is.

         5       A. No one in the police department?                              5       Q. Sir. My question is real simple.
         6       Q-    No one else.                                               6       A.    All right.
         7       A.   Oh, the mayor, I approached the mayor.                      7       Q. Who did you tell -
         8       Q. You approached the mayor?                                     8       A.    Yes.

         9       A.   Yes.                                                        9       Q. - that the mayor forbade you to get policies --
        10       Q. Can I see your memo where you approached the mayor?          10                      MR. MARKO: Other than what he said?

        11       A. Sir, I did not leave my employment with any property         11       BY MR. ACHO:

        12            owned by the City of Warren and that would include all     12       Q. - from the police department?
        13            memos.                                                     13                      MR. MARKO: Other than the city clerk that
        14       Q.    Is it your sworn testimony that I gave the mayor a        14             he just testified?
        15            memo saying there are policies and rules of conduct        15       BY MR. ACHO:

        16            that I sought and never received, are you saying           16       Q. You told the city clerk you wanted rules of the police
        17            you -                                                      17             department and didn't get them?
        18       A.    I wrote a memo and talked to the mayor letting him        18       A.     No, no, no.
        19            know that I had not received the information that I        19       Q. You didn't ask for them, did you?
        20            requested from former Commissioner Here Green, yes.        20       A. Again, I was forbidden to communicate except by
        21       Q. So you do - there is such a document?                        21             express permission of the mayor with other department
        22       A.    Yes.                                                      22             heads based on certain lines of inquiry.
        23       Q.    Okay. And I assume you also contacted the Police and      23       Q. Okay. So even though you were at the city for 11
        24            Fire Civil Service Commission to make them aware of        24             months --

        2 5           this, correct?                                             25       A.     Uh-huh.



                                                                     Page 40 9                                                               Page 411

          1      A. No, no, sir.                                                  1        Q. -- you never saw the rules of conduct that requires
         2       Q. Did you ask the Policeand Fire Civil Service                  2              officers to conduct themselves in a manner that
          3           Commission for copies of these rules?                       3              fosters cooperation, showing respect, courtesy and
          4      A. No, sir.                                                      4              professionalism in their dealing with one another; you
          5      Q. Didyou ask anyone else In the policedepartment for            5              never saw such a thing?
             6        those rules -                                                   6    A.    That's correct.
          7      A. No, sir.                                                      7        Q. If it exists, this policy, wouldthat be a good thing?
          8      Q. •- yes or no?                                                     8    A. Yes, sir.
             9   A. No, I expressly ~                                                 9    Q.     Why?
        10                     MR. MARKO: Let him finish.                        10        A. It would be a good thing because it would protect--
        11       A. I was expressly prohibited from the mayor ~ by the           11              if enforced, it would protect employees from harm.
        12            mayor from making contact with other either department     12        Q. Okay. And you say enforced?
        13            heads or commissions.                                      13        A. Yes, sir.
        14       BY MR. ACHO:                                                    14        Q. But in order for something to be enforced, there has
        15       Q. Do you have anything In writing to that effect?              15              to be a communication by the aggrieved person,
        16       A. No, sir, I don't.                                            16              correct?

        17       Q. And who did you tell this, what you're just telling          17        A.     Generally, yes.
        18            us, which is--                                             18        Q. Well, not generally, how would the--wouldn't the
        19       A.    I'm sorry.                                                19              police department have to have notice and knowledge
        20       Q. Who did you tell --                                          20              that a police officer was aggrieved, yes or no?
        21       A.    Uh-huh.                                                   21        A.     Yes.
        22       Q. - that you were forbidden?                                   22        Q. Are you aware of whether the plaintiff ever availed
        23                     Who did you tell that you were forbidden by       23           herself of that general order or the policy, yes or
        24            the mayor? Anyone?                                          24             no?
        25       A. Yes. In one instance, the city clerk, I told the city         25       A.     No, I'm not aware.




                                                                     Legal
                                                                                                                          Pages 408 to 411
                                                                       pport
                                                                                                             TM
                                                         The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                         PageID.10569                      Page 7 of
                                     39

      GREGORY                MURRAY
      August 6, 2018

                                                                  Page 412                                                              Page 414
         1       Q.    Not aware. But she should have, correct?                 1             makes sense.
         2                     MR. MARKO: Foundation.                          2        Q. Well, isn't it true that in order for a policy to mean
         3       A.   It depends on the circumstances.                          3             something -
         4       BY MR. ACHO:                                                   4       A.    Uh-huh.
         5       Q. Well, sir, wait a minute. You are and have been a           5       Q. - it has to be enforced?
         6            social activist, correct?                                 6       A.    That's correct.
         7       A.   Yes.                                                      7       Q. And you can't enforce it unless you're made aware of
         8       Q. And when you see wrong, you report it, correct?             3          any violation of it, correct?
         9       A.   Yes.                                                      9       A. Correct. Or you can create a culture that does that
        10       Q.    Thafs what you advise people to do?                     10             as well.
        11       A.   Yes, but I never advised her.                            11       Q. Sir, lefs listen to my question.
        12       Q. But you would have advised her if you knew her,            12                     MR. MARKO: He's answering it.
        13            correct?                                                 13       BY MR. ACHO:
        14       A.   Yes, if I knew of the situation, yes.                    14       Q. The plaintiff never made any complaints under these
        15       Q. Yeah. And the fact that she didn't complain is her         15          policies as far as you know, correct?
        16            failing, isn't it?                                       16       A.    As far as I know, that's correct.
        17       A.    I can't speak to that, sir.                             17       Q. Okay. And you know as a diversity coordinator and a
        18       Q.    Okay. Thafs because all your testimony about the        18             social activist, she should have made those, any
        19            plaintiff is speculative, isn't it?                      19             complaints at all, during her ten years, correct?
        20                     MR. MARKO: Objection, that calls for a          20       A. That could have been one step taken, yes.
        21            legal conclusion.                                        21       Q. Okay. And she did not?
        22       BY MR. ACHO:                                                  22       A. I have no knowledge of whether she did or didn't.
        23       Q.    True?                                                   23       Q. Now, if the plaintiffwas under the policyof the
        24       A.    I'm not qualified to make those kind of assessments,    24          Warren Police Department, she would be obligated to
        25            sir.                                                     25          follow that policy, correct?


                                                                  Page 413                                                               Page 415

         1       Q. So you're not making any assessment about the                   1    A.    Yes.
         2          plaintiffs claim, yes or no?                                    2    Q. Otherwise, she would be in violation of that policy,
             3               MR. MARKO: Objection.                                  3          correct?
             4   A.     I can't answer that question yes or no.                     4    A.     Circumstantially, yes.
         5                     MR. MARKO: Argumentative.                            5    Q. Okay. Isn't it true on top of that, there was another
             6    BY MR. ACHO:                                                      6       general order that was issued on February 28, 2014,
             7    Q     Can you give an opinion about the plaintiffs claim,         7          that deals with rules of conduct, correct?
             8         yes or no?                                                   8    A.     I'm not aware of that, sir.
             9    A     Yes.                                                        9    Q. If I advised you that the policedepartment had rules
        10        Q     You can?                                               10              of conduct that dealt with sexual harassment, that
        11        A     Yes.                                                   11              would be a good thing, right?
        12        Q     And you can do it, not based on personal knowledge,    12        A. Yes, sir.
        13             right, because you don't even know her?                 13        Q. And if that rule of conduct referred to the
        14        A     That's correct.                                        14           department's policy on discrimination and sexual
        15              Okay. And you didn't even know the policiesthat were   15           harassment, that would be a good thing, right?
                  Q
        16             afforded the plaintiff, correct?                        16        A. Yes, sir.
        17        A     That's correct.                                        17        Q. And if the policy was in effect in 2014, the plaintiff
        18              But if the policies existed, the policies of the       18              was working there, correct?
                  Q
        19             Warren Police Department were for the benefit of        19        A.     I assume so —

        20             officers like the plaintiff, correct?                   20        Q. I'm sorry, I'm sorry, yes. Correct?
        21        A     Ostensively so, yes.                                   21        A.     I assume so.

        22        Q     Okay. And the police officers, including the           22        Q. Okay. And isn't it true that these police department
        23             plaintiff,were required to make a report, it was        23           policies were beneficial to the plaintiff?
        24             mandatory, right?                                       24                    MR. MARKO: Well, I object, foundation.
        25        A     I have no knowledge that it was mandatory, but it      25        A. To any employee in the police department.




                                                                  Legal
                                                                    pport                                             Pages 412 to 415

                                                                                                         1M
                                                            The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                      PageID.10570                         Page 8 of
                                     39

      GREGORY         MURRAY
      August 6, 2018

                                                                     Page 416                                                           Page 418

         1   BY MR. ACHO:                                                        1        Commissioner Dwyer, Captain Ahrens. I had numerous
         2   Q. The policies that we're discussing were beneficial to            2        conversations with them --

         3        all police officers, including the plaintiff?                  3   Q. Okay.
         4   A.   Yes.                                                           4   A. — about issues affecting the police department.
         5   Q. Okay. Now, and if officers were supposed to report a             5   Q. Okay. Did you ask Dwyer for the policies?
         6        violation, then they should have reported it, correct,         6   A. No, sir.
         7        if they were, if it were?                                      7   Q. You could have?
         8   A.   It depends on the circumstance, sir.                           8   A. Oh, yes, sir.
         9   Q. Okay. Well, how can the police department remedy a               9   Q. You could have asked him for the general orders too,
        10        violation of a policy if ifs not made aware of the            10         correct?

        11        violation?                                                    11   A.    Oh, yes, sir.
        12   A. You asked me how, so I'll share with you how. You               12   Q. But you didn't?
        13        might talk to an immediate superior before formally           13   A. I was planning to because my--
        14     filing a complaint to seek resolution on that level.             14   Q. Sir, sir, sir.
        15   Q. I see, okay. Well, let me ask you this. Are you                 15   A.    No, I did not.
        16        aware that the plaintiff did this, do you have any            16   Q, Okay. Youcould have, but you didn't, true?
        17        personal knowledge? Yes or no, personal knowledge?            17   A.    True.
        18   A. No, sir.                                                        18   Q. And when you had these numerous discussions about the
        19   Q. Okay. Now, isn't it true that the police department             19         police department, you didn't ask them to reference
        20      general orders and rules prohibiting discrimination             20         any general order or rule, did you?
        21      only apply to the police department?                            21   A.    That's correct.

        22   A. Yes, I would think so, yes.                                     22   Q. Okay. Youcould have asked them, let me see in your
        23   Q. Okay. And the police department general orders and              23         conversations, let me see the general order that
        24        rules prohibiting discrimination do not apply to              24         dictates how things go, you didn't do that, did you?
        25        administrative employees of the city, correct?                25   A. I really didn't understand that question. Can you


                                                                     Page 417                                                             Page 419

         1   A.   If ~ well, if there's a general policy ~                       1         elaborate?

         2   Q. No, no, listen to my question.                                   2   Q. Yeah.
         3   A.   Okay.                                                          3   A. Okay.
         4   Q. Okay. Police department has general orders and rules?            4    Q. You had these numerous conversations -
         5   A.   Yes.                                                           5   A      Yes.

         6   Q- The police department.                                           6    Q. -- likewith Nichols?
         7   A.   Okay.                                                          7    A. Right
         8   Q. That doesn't apply to the general population, correct?           8    Q. And Nichols, you got along with well?
         9   A    Correct.                                                       9    A. Yes, yes.
        10   Q.   Allright. Isn't it true that the policies of the              10    Q. Okay, you could have said to Nichols, how does the
        11        city are separate and distinct from the policies of           11       department operate, right? You could have asked him?
        12        the police department?                                        12    A.     And I did.

        13   A.   No, sir.                                                      13    Q. You did?
        14   Q- They're not?                                                    14    A. Generally phrased it.
        15   A.    No, sir. Not in all cases.                                   15    Q. And did you ask him about the general orders or the
        16   Q. I didn't say all cases. Typically?                              16          rules? Did you ask him?
        17   A.    I have to — I have to still answer no.                       17    A. No, he shared with me that there are general orders.
        18   Q. Okay. Were you aware of the police department rules?            18    Q. Okay.
        19   A.    No, sir. I requested the material and never got it.          19    A. So he did share that information.
        20   Q. Okay. So basically, you knew virtually nothing about            20    Q, And did you ask him to see them, yes or no, just yes
        21        the police department how it operated?                        21          or no?
        22   A.    I read its contracts. I read its contracts.                  22    A.     No.
        23   Q. Uh-huh.                                                         23    Q. Okay. Now, do you know how discipline is leveled
        24   A. And had discussions with numerous police department             24          within the various departments of the city?
        25        officials, including Jere Green, Matt Nichols,                25    A. To some extent. I'm sorry. Let me turn this off.




                                                                     Legal
                                                                      pport                                          Pages 416 to 419

                                                                                                      rw
                                                     The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                              PageID.10571                   Page 9 of
                                     39

      GREGORY MURRAY
      August 6, 2018

                                                         Page 420                                                            Page 422
         1        I'm trying to make sure I don't get a ticket           1        are you?
         2        downstairs at the parking meter.                       2   A.   That's correct.

         3                MR. MARKO: Where, where's your car? I'll       3   Q. And so you were not involved in any disciplines and so
         4        have someone run down and put money in it.             4        you have no personal knowledge of the process?
         5                  THEWrTNESS: Ifs around the comer and         5   A. That's not correct. I was involved in discipline
         6        if s a gray 2014 Chrysler 300.                         6        regarding two officers in the police department as it
         7                  MR. MARKO: Which comer is it at?             7      relates to required diversity training.
         8                  THE WITNESS: If you go out the back          8   Q. Sir, but you're not aware of the process of
         9        entrance - or the side entrance, not the --            9        discipline?
        10                  MR. MARKO: Or the-                          10   A.    No.

        11                  COURTREPORTER: You want to go off the       11   Q. Okay. Isn't it true mat the Warren city charter
        12        record?                                               12      states that the police commissioner shall organize and
        13                  MR. ACHO: No. No, I want to show this.      13      conduct the department in a manner that he or she sees
        14                  MR. MARKO: You want to go to Ford Street.   14        fit; isn't that true?
        15                  MR. VINSON: You want this on?               15   A.    I have no knowledge of that.
        16                  MR.ACHO: I want to show this, this will     16   Q. So you don't know who formulated or created the
        17        show time should not be included.                     17      general orders prohibiting discrimination or sexual
        18                 THE WITNESS: If you go out the back          18      harassment in the police department, do you?
        19        entrance, you will make a right on the first street   19   A. That's correct, no, I don't.
        20        and it's right along there, so is that Congress?      20   Q. Isn't it true that the police department for at least
        21                  MR. MARKO: Go ahead.                        21      the last 15 years has been conducting its own training
        22                  MR.ACHO: You know, go off the record.       22      on diversity separate and apart from the general
        23                  MR. EVANS: Gooff.                           23        employee workforce?
        24                  MR. MARKO: Off.                             24   A. No, sir.
        25                  MR. MUNGO: Off.                             25   Q. You're not aware one way or the other?


                                                         Page 421                                                             Page 423

         1               (Recess taken at 10:46 a.m.)                    1   A. That did not happen.
         2               (Back on the record at 10:47 a.m.)              2   Q. There was no training on diversity in 15 years, yes or
         3   BY MR. ACHO:                                                3        no?

         4   Q. Do you know how disciplineis leveled within the          4   A.   No.

         5        various departments of the city?                       5   Q. Okay.
         6   A.   To some degree, yes.                                   6   A. And may I explain why?
         7   Q. Doesn't it vary from department to department?           7                MR. MARKO: Go ahead, go ahead.
         e   A.   Yes, it does.                                          8                MR. ACHO: No, no, no.

         9   Q. And how many Collective Bargaining Agreements were       9   A. I need to explain why.
        10      there in the city?                                      10                MR. MARKO: Go ahead.

        11   A.  Oh, quite a few.                                       11                MR. ACHO: You can - his attorney can.
        12   Q. Okay. And are all city workers entitled to a            12   BY MR. ACHO:

        13      grievance procedure?                                    13   Q. So I'm clear, you reviewed all the records of the
        14   A.    No.                                                  14        police department and checked their training on
        15   Q. And are civilian employees of the police department     15        diversity?
        16      entitled to a grievance procedure?                      16   A.    No, sir.
        17   A.  I'm sorry, say it again, please.                       17   Q. So you have no personal knowledge of what diversity
                                                                        18        training occurred in the 15 years?
        IS   Q. Are civilianemployees of the police department
        19      entitled to a grievance procedure?                      19   A. Diversity training?
        20   A. I can't say for sure.                                   20   Q. Yeah. You don't know?
        21   Q. And wouldn't the application of the grievance           21   A. Yes, I do know. It did not happen.
        22      procedure affect the imposition of discipline?          22   Q. How would you know if you didn't look at the training
        23   A.  It could, yes.                                         23        records?
                                                                        24   A.    I'm familiar with the in-services that were conducted,
        24   Q. Isn't it true, you are not aware of how discipline is
        25      leveled in the police department? You're not aware,     25        which is all together different from diversity




                                                         Legal
                                                           pport                                           Pages 420 to 423

                                                                                               TM
                                               The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                  PageID.10572                   Page 10 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                             Page 424                                                                Page 426
         1      training.                                                  1       A. It could, yes.
         2    Q. Hold on. In-service you say doesnt mean anything; is      2       Q. Does it necessarily affect how they willact?
         3       that right?                                               3       A.   It should.
         4    A. I did not say that.                                       4       Q. It should, but it doesnt always?
         5    Q. Does in-service training mean something?                  5       A. Correct, Thafs correct.
          6   A.    Yes.                                                   6       Q. Because you could have diversity training -
         7    Q. So in-servicediversity training is a good thing?          7       A. Uh-huh.
         8    A. Ifs inadequate.                                           8       Q. - and the person ignore It, right?
         9    Q. Sir. Ididntaskyou-                                        9       A. Yes, thafs correct
        10    A. Ifs not a training, ifs not a training, no, sir, an      10       Q. You had diversity training?
        11       In-service is not a training. Ifs a cursory exposure     11       A. Yes, sir.
        12       to a topic                                               12       Q. YouVegiven diversity training?
        13    Q. Let me ask you this.                                     13       A. Yes, sir.
        14    A. Yes, sir.                                                14       Q. AndyouVe ignored it?
        15    Q. You have no personal knowledge of the contents of the    15       A. No, sir.
        16       diversity training that occurred in-house, do you?       16       Q. Well,haven't you, in fact, made demeaning and
        17    A. Yes.                                                     17            derogatoryremarksabout blackpeople?
        18    Q. No personal knowledge?                                   18       A. No, sir.
        19    A. Yes, I do.                                               19       Q. Never?
        20    Q. What did you review?                                     20       A. Derogatory? What do you mean derogatory and
        21    A. I attended an in-service which was billed as diversity   21            demeaning?
        22          training, but which was not, conducted by James       22       Q. Youdont knowwhat those words mean?
        23          Friedman.                                             23       A. I asked you to please explain what it means to you so
         24   Q. Okay, let me understand something.                       24         that I can answer your question.
         25   A.    Yes.                                                  25       Q. Something that evidences a discriminationor


                                                              Page 425                                                                Page 427

          1   Q. We're talking about the last 15 years.                    1            demeaning?
          2   A.     So am L                                               2             I've never discriminated against black people.
          3   Q.   You're only there 11 months.                            3             How about white people, have you?
          4   A.   Yes, sir.                                               4             No, sir.
          5   Q.   What about the other 14 years?                          5             Dont you believeit is inexcusable for peopleto
          6   A.   I've spoke with the person who provided the             6            advance bigotry?
          7      In-service, who had been engaged in providing             7             Yes, sir.
          8      in-services for a number of years prior to my arrival,    8             Prejudiceis wrong whether it be on race or sex or
          9      so I spoke directly to Mr. Friedman.                          9        ethnicity; isn't that right?
         10    Q. Okay, did you see the contents of what he produced at   10             Yes, sir.
         11       the training sessions, yes or no?                       11             So you feel it is wrongfor an individual to favor an
         12    A.    Yes.                                                 12            American over non-American, correct?
         13    Q.    Didyou see the documents?                            13             Yeah, in certain circumstances, yes, sir.
         14    A.    I saw some of his training materials.                14             That would be wrong, wouldn't it?
         15    Q.    I mean all of his training material?                 15             A dtizen Is entitled to certain rights that a
         16    A.    No, sir, I did not see them all.                     16             non-dtlzen isn't, and so if you deny a non-citizen a
         17    Q.    So you dont have full knowledge -                    17             right that the American citizen would be eligible for,
         18    A. Thafs correct                                           18            thafs not necessarily discrimination.
         19    Q. -of the training; is that correct?                      19             I didn't use the word "citizenship."
         20    A. Thafs correct                                           20             I did, I did, as an example.
         21    Q. Okay.                                                   21              I did not
         22    A. And ifs an in-service, not a training.                  22             Yeah.
         23    Q. Now,let me ask you something. Does diversity            23              Myquestion -
         24       training necessarily affect a person, how they're       24             Yeah.
         25       going to act? Yes or no?                                25              -1 willask you again, please listen to it




                                                              Legal
                                          m                         port
                                                  The Power of Commitment
                                                                                                  TM
                                                                                                                Pages 424 to 427
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                          PageID.10573                    Page 11 of
                                      39

       GREGORY            MURRAY
       August 6, 2018

                                                                  Page 428                                                                 Page 430

          1                   You feel it would be wrong for an                 1                   So you have to understand that there are
          2           individual to favor an American over a non-American,      2            various levels, some things we do as a result of human
          3           correct?                                                  3            nature, and that in itself is not harmful. But then
          4      A.   I can't answer that question the way you want it.         4            when you apply a behavior that affects another person,
          5      Q. Wouldn't that be bigotry?                                   5            then you rise to those other levels of bigotry and
          6      A. No, sir.                                                    6            racism.
          7      Q. It wouldn't be bigotry?                                     7       Q. Okay.
          B      A.    Not necessarily, no, sir. It depends on the              8       A. Bigotry, discrimination and racism.
          9           circumstances, as I just explained to you.                9       Q. So your ~ so your definition, unless a person is
        10       Q. You mean if I - if you said I want to deal with an         10            affected by another person, ifs not prejudice; is
        11            American, not a non-American, you say thafs okay?        11            that right?
        12       A.    Now that would be an example I think of bigotry if      12                      MR. MUNGO: Objection.
        13            both parties were able to deliver or respond to you,     13       A. A person — a person can hold a prejudicial viewpoint
        14            yes, that would be.                                      14            and that does not mean that they will act on that
        15       Q. Can you explain that to me?                                15            belief.

        16       A.   Yes.                                                     16       BY MR. ACHO:

        17       Q. How is it not bigotry for an individual like               17       Q. Oh, ifs the action that matters?
        13            Mr. Marko, if he says I really prefer I want to deal     18       A.     It's an action, yeah.
        19            with Americans, thafs not bigotry?                       19       Q. Okay. So if a -
        20       A.    That's a preference, it's not bigotry. He hasn't        20       A.     Or inaction.
        21            created -- he has not established a behavior             21       Q. Okay. So if a person says or acts in a way that
        22            associated with that. If he just says that he wants      22            prefersAmericans over non-Americans, that would be
        23            to do that, that's a prejudicial statement, yes.         23            bigotry, wouldn't it?
        24       Q. That would be -                                            24       A. Oh, no sir, again, I think—
         2 5                     MR. MARKO: Let the record reflect that        25       Q. It would be prejudice then? Yes or no?


                                                                   Page 429                                                                 Page 431

           1          assumes facts not in evidence.                                1    A. There are different definitions, it would be
          2      BY MR. ACHO:                                                   2              prejudicial, yes, but not necessarily bigoted.
          3      Q. That would be prejudicial?                                      3    Q. Okay.
          4      A.   Everyone's prejudiced. So you, you're prejudiced,             4                      MR. MUNGO: Objection, I will have to
          5           that's why you wore that gray suit —                          5          object, sir.
           •-.
                 Q- So you ~                                                        6    BY MR. ACHO:
          7      A.   — instead of a different color.                               7    Q. So it would be prejudicial.
           e     Q.    So you - you believe that having a favorite color or         8               MR. MUNGO: This line of questioning is not
           9          something is prejudice?                                       9       relevant to this action, and you've asked that same
         10      A.   What I'm saying is that ~                                10              question, so asked and answered. You have asked him a
         11      Q. No, thafs my question. Answer that question.
                                                                               11              number of times that same question and this simply is
         12      A.    Pardon me?                                              12               not relevant, sir.
         13      Q. Do you equate favoring a color as being evidence of        13        BY MR. ACHO:

         14           prejudice?                                               14        Q. I just want to be dear. That what I described,
         15      A.    It could be, yes. You have to understand, I don't       15              American versus non-American would be prejudicial,
         16           know what definition of prejudice you're working with.    16              correct?

         17      Q. What are you working with?                                  17       A.     Yes.

         18      A.    I'm working with a preference is sometimes               18       Q. Okay. Now, have you - you said you've never been
         19           prejudicial. If you take that prejudice and inflict       19              accused of saying or writing something thafs racist?
         20           it on someone else, then it rises to a level of -- of     20        A.     I have not, no, sir.
         21           again, prejudice. If you impede someone from              21       Q. Okay. Didn't you call a prominent and well-respected
         22           exercising a right or an option, then that goes to        22              black man "spoiled chocolate pudding"?
         23           perhaps bigotry. And then if you can systematically       23       A. No, sir, no, sir.
         24           inflict harm on a group, then that is the definition      24        Q. You never wrote such a thing --
         25           of racist.                                                25        A. No, sir.




                                                                   Legal
                                                                                                                         Pages 428 to 431
                                                                     pport
                                                                                                            iM
                                                       The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                        PageID.10574                     Page 12 of
                                      39

       GREGORY            MURRAY
       August 6, 2018

                                                                   Page 432                                                               Page 434

         1     Q. - about mayor, a friend of mine, Mayor Bing, in               1         knowledge and not deny it?
         2           the -- in your magazine that you wrote for?                2   A. Well, I couldn't --1 can't say that those phrases
         3     A.    Spoiled chocolate pudding? No, sir.                        3         were used because I've never read them, to the best of
         4     Q. You deny that under oath?                                     4         my knowledge or recollection.
         5     A. Yeah, yeah.                                                   5   Q. Okay. Let me ask you, Mayor Fouts never discussed
         6     Q. Okay. And did you call another prominent and                  6         general orders in the police department with you, he
         7           well-respected white man "creamy coconut cake," Mayor      7         never discussed it with you?
         8           Duggan, are you denying that under oath?                   8   A.    That's correct.

         9     A.    Yes, sir, I am denying that under oath. Yes, sir.          9   Q. Okay. And he never discussed the policies, the
        10     Q. So are you familiar with the Muckraker?                      10         written policies of the police department, he never
        11     A.    Yes.                                                      11         discussed that with you?
        12     Q. Tell us about the Muckraker?                                 12   A.    That's correct.
        13     A.    That is -                                                 13   Q. And you're not aware that Mayor Fouts had any
        14     Q.     Whafs it called? Whafs the full name?                    14         responsibility for implementing training within the
        15     A.     I believe it's the Muckraker Report, It was developed    15         policedepartment, you're not aware of that, are you?
        L6           by Steve Neavling, a former Detroit Free Press            16   A. No, he does have a responsibility.
        17           reporter.                                                 17   Q, Is there something in the charter that says that?
        18     Q.     And you wrote for it for several months, you wrote -     18   A.     He's the mayor of the city.
        19     A.    Two or three months, yes.                                 19   Q. Did you hear my question?
        20     Q.     - commentary. You did?                                   20   A.    Yes.

        21     A.    Yes.                                                      21   Q. What did I ask you?
        22     Q. But you've been involved in it longer than that?             22   A. You asked me something about the charter.
        23     A. No, sir.                                                     23   Q. Yeah, please listen to my question. Is there anything
        24            And you wrote editorials, didn't you?                    24         in the city charter that gives the mayor that
        25     A.     I wrote two columns, yes, I believe, two or three.       25         authority, yes or no?


                                                                   Page 433                                                               Page 435

          1    Q. And you're denying under oath you made those                  1   A.     I'm not aware of it

          2           statements in your writing?                               2   Q. Okay. And you're not aware of the police
          3    A.     That's correct                                            3         commissioners' authority under the charter, are you?
          4    Q. Okay. Let me ask you something. If someone wrote              4   A. No, sir.
          5           something like that, that would be wrong, wouldn't it?    5   Q. Okay. So you never sat down with either Commissioner
          6     A.     It would be their opinion, yes, I believe it would be    6      Green or Commissioner Dwyer to go over general orders,
          7           wrong.                                                    7      rules or policiesprohibiting discrimination of the
          8     Q. It would be prejudice, wouldn't it?                          8          police department, did you?
          9     A.     Yes, sir.                                                9   A. No, sir.
         10     Q. It would be bigotry, wouldn't it?                           10   Q. Okay. Let me ask you, tell me the positive things
         11     A. No, sir. Because no action has been taken.                  11      that MayorFouts has done in promoting diversity
         12     Q. What about defaming someone, if someone's called            12          within the city of Warren?
         13        creamy coconut cake, doesn't that demean the                13    A. He has hired a number of executives or appointees in
         :•;          individual?                                              14          his department and in his cabinet so to speak. He
         15     A.     I don't know the definition, legal definition of        15          did allow me to facilitate an EEOC training and a
         16           defamation, so I can't answer your question.             16          Michigan Department of Civil Rights training in terms
         17     Q- So you've never seen this in writing?                       17          of things that he himself is responsible for with
         18     A.     Not written by me.                                      18          respect to diversity. I'll have to think and reflect
         19     Q. Was it written by your cohort?                              19          on that
         20     A.     I don't recall those phrases.                           20    Q. Well, let me just help you.
         21     Q. So you deny anyone at the Muckraker, including you,         21    A.    Okay.
         2 2          ever used those terms?                                   22    Q. Weren't there about 25 initiatives that the mayor
         2 3    A.     No, sir, I'm not denying that. I'm saying I have no     23       launched or was actively involved in that promoted
         24           knowledge of it.                                         24          diversity?
         25     o.     Well, I don't understand. How can you say you have no   25    A.     I'm not aware that 25 initiatives.




                                                                   Legal
                                                                    pport                                            Pages 432 to 435

                                                                                                        ;,..

                                                      The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                   PageID.10575                 Page 13 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                                    Page 436                                                      Page 438
         1       Q. But we went through a long list at your other                1   Q. But not running a city or I mean running a department,
         2         deposition, correct?                                          2      correct?
         3       A. You mentioned the word 25.                                   3   A. Thafs correct, thafs correct
         4       Q. And he hired you?                                            4   Q. Okay. He could have hired someone like that and he
         5       A.    Yes, sir.                                                 5      didn't
         6       Q. And am I correct, you were an older African                  6   A. Yes.
         7             underemployed individual when he hired you, yes or no?    7   Q. He hired you.
         8       A.    No. You used the word "underemployed."                    8   A. Yes.
         9       Q. You were part time, weren't you?                             9   Q. And he could have hired someone who wasnt an
        10       A. And?                                                        10      activist, correct?
        11       Q. Thafs what I mean by underemployed.                         11   A. Thafs correct
        12       A.    Oh, well, if that's what you mean by -                   12   Q. So he knew you were an activist when he hired you?
        13       Q. Underemployed.                                              13   A. Yes, sir.
        14       A.    — underemployed that I worked part time somewhere,       14   Q. Okay. Now, wouldnt you agree that that was a very
        IS            then my answer to you would have to be yes.               15      significant thing that he did?
        16       Q. Okay, let me - Til rephrase the question -                  16   A. Oh, yes, sir.
        17       A.    Okay.                                                    17   Q. Okay. And in fact, there was no diversity
        18       Q. - so I have It dear, so you understand, you weren't         18      coordinators in the entire state of Michigan except
        19             unemployed, I wasnt suggesting -                         19      GrandRapids, nothing in southeast Michigan except
        20       A.    No,                                                      20      you?
        21       Q. So let's start the question. The mayor hiredyou who         21   A. For municipalities, yes.
        22         was an older African-Americangentleman who was               22   Q. Yeah, and the mayor did this, right?
        23             underemployedand he hiredyou, correct?                   23   A. Yes.
         24      A.     I was not underemployed. I was employed doing what I    24   Q. Andin fact, you gave a speech on Martin LutherKing
         25            wanted to do, how many hours I wanted to because I was   25      Day,okay? Andyou praised the mayor, right?


                                                                    Page 437                                                       Page 439

          1         retired from the City of Detroit and I could work            1   A. I did not give a speech. The mayor introduced me. I
          2         however many hours I wanted at what pay scale I              2      stood up and sat down —
          3         wanted, so that to me does not mean underemployed.           3   Q. Oh, okay. Then-
          4       Q. Okay. Let me -1 thought we cleared it up before,            4   A. — on Martin Luther King Day.
          5          but apparently we didnt                                     5   Q. Okay. So I am dear -
          6       A. Okay, okay.                                                 6   A. Uh-huh.
          7       Q. Let me change the question.                                 7   Q. -you aredenying underoath that you spoke at the
          8       A.    Uh-huh.                                                  8      Martin LutherKing Dayin 2017, you'redenyingthat?
             9    Q. But he hired you.                                           9   A. Yes, sir. Yes, sir.
         10       A.    Yes.                                                    10   Q. Okay. Let me readsomethingto you and see if-
         11       Q. An older African-American gentleman who was known to       11   A. Sure.
         12          be a long-standing social activist?                        12   Q. - it refreshes your recollection.
         13       A.     Thafs correct                                          13   A. Okay.
         14       Q. Okay. So now, even though he could have hireda             14   Q. "Good afternoon. Myname is GregMurray and I'm
         15             younger person, he didn't, right?                       15      honoredto have been appointedby Mayor Foutsto be
         16       A.     Thafs correct                                          16     Warren'sdiversitycoordinator. As the mayor
         17       Q. He could have hired a white person, he didnt?              17      mentioned,I have nearlya two-decade historyof
         18       A.     Yes.                                                   18      advocacy related to diversity indusion." Does that
         19       Q. He could have hired someone with more experience than      19      sound familiar?
         20         you?                                                        20   A. No, sir, it does not
         21       A.     Yes.                                                   21   Q. Let me help you more.
         22       Q. He could have hired someone with municipalexperience,      22   A. Okay.
         23         which you didnt have, correct?                              23   Q. "Afternumerousdiscussions with Mayor Fouts,I have
         24       A.     Actually, I do have experience negotiating diversity   24      come to the condusion that his vision and desire for
         25             related issues with municipalities.                     25      a more diverse and indusive Warren is both admirable




                                                                    Legal                                        Pages 436 to 439
                                                                      pport
                                                                                                   TM
                                                          The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                       PageID.10576                      Page 14 of
                                      39

       GREGORY                  MURRAY
       August 6, 2018

                                                                     Page 440                                                              Page 442
          1             and legitimate." Does that refresh your recollection?       1   Q. Well, let me understand something. You say you don't
          2       A.        No, sir, it doesn't There's a video, I would have to    2        recall all the mayor's diversity initiatives, correct?
          3             see it                                                      3   A.    That's correct.
          4       Q. Do you agree with those comments, though? Lef s say            4   Q. Okay. Now, at the end of the deposition, I'm going to
          5         you never said that, did you agree with those                   5        show them to you.
          6             comments?                                                   6   A.    Okay.
          7       A.    Basically, yeah, yes, I did agree with those comments.      7   Q. Okay?
          8       Q. Okay. Okay.                                                    8   A.    Uh-huh.
          9       A. Okay.                                                          9   Q. And you say under oath, you have no recollection of
        10        Q. And that you always tell the truth, you said?                 10      ever giving a speech on Martin Luther King Day, that's
        11        A.        Everyone lies, every human being lies.                 11      something someone should remember, right?
        12        Q. Okay. So you could be lying in this deposition,               12   A.    Yes.
        13              potentially, we don't know?                                13                   MR. MARKO: Objection to form.
        14        A.        No, sir.                                               14   BY MR. ACHO:
         15       Q. Well, you said everybody lies.                                15   Q. Okay, all right.
         16       A.    You know that's true, Mr. Acho. I've told my children      16   A. I spoke to reporters, but I mean I did not ~ I was
         17             about a fat guy in a red costume coming down the           17      not invited up to the podium to speak, there is a
         18             chimney of our house and putting gifts up under a          18      videotape of that.
         19             tree. I've told my kids about a bunny rabbit that          19   Q. In terms of hiring black officers, when you were
         20             delivers eggs.                                             20      diversity coordinator, no African-American joined the
         21       Q. Well, but you lied, did you not, about the mayor              21      Warren Police Department, correct?
         22          wanting you to buy a ticket, you didn't tell him the          22   A.    That's correct.

         23             truth there?                                               23   Q. However, after you left and were replaced by another
         24       A.        No, sir, that is correct.                              24      diversity coordinator, then several African-Americans
         25       Q. So let me ask you something.
                                                                                   25      joined the Warren Police Department; isn't that true?


                                                                      Page 441                                                              Page 443

          1        A.        That's correct.                                        1   A. That's my understanding.
              2    Q. How many years have you known the mayor?                      2   Q. Okay. And can you show us in writingall of the
              3    A. Maybe a year, a little more — little less than a              3        programs and initiatives that you presented to Mayor
              4       year.                                                         4        Fouts in writing or anyone for getting
              5    Q. Well, before he hired you -                                   5        African-Americansto apply to the Warren Police
              6    A.         Uh-huh.                                               6        Department, do you have any such document?
          7        Q. - did you buy any tickets to any of his things?               7   A. I do not have the documents, but they do exist.
          8        A. No, sir.                                                      8   Q. Okay. Okay. And you prepared these on your computer,
          9        Q. Okay. And you don't have any proof, any letter that           9        you say?

         10           you received --                                              10   A. Yes, I did. And I always introduced the city to
         11        A.         Uh-huh.                                              11        NOBLE, National Organization of Black Law Enforcement
         12            Q.     - asking you to buy a ticket, do you?                12        Executives.

         13            A.     No, sir. You'd have to speak with Shawn Clark.       13   Q. I'm having a problem understanding something.
         14            Q.     I'm asking you.                                      14   A.   Yeah.

         15            A.     You would have to speak to Shawn Clark.              15   Q. You didn't put on any job fairs, did you, to get
         16            Q.     Do you have any such proof, yes or no?               16        African-American police officers?
         17            A.     No.                                                  17   A. No, sir, that was not within my requirements or
         18            Q. Okay. Now, you didn't resign because of window           18        duties.

         19               dressing, you resigned because you didn't like being     19   Q. So what? You could have done it anyway, you could
         20               assigned more work and you felt you were a beast of      20      have said, "Mayor Fouts, I want to put on a job fair
         21               burden; isn't that right?                                21      so we can get African-Americans," you never did that,
         22                       MR. MARKO: Objection, that                       22        did you?
         23               mischaracterizes his testimony.                          23   A. No, I did not do that specifically, no.
         24            A. That's incorrect. That's incorrect.                      24   Q. Okay. Okay. And youdidn't go to any colleges and
         25            BY MR. ACHO:                                                25      speak to African-Americans to join the Warren Police




                                                                      Legal                                            Pages 440 to 443
                                                                        pport
                                                                                                         TM
                                                          The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                              PageID.10577                 Page 15 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                        Page 444                                                              Page 446
          1      Department, did you?                                      1   A.   Yes.
          2   A. No, sir. That too was not my responsibility.              2   Q. And, sir, were you able to undertake those, yes or no?
          3   Q. Well, you know, you talked about being a beast of         3   A.   No.

          4      burden, correct?                                          4   Q. Okay. Do you think you could have undertaken them if
          5   A. Yes, sir.                                                 5        you didnt take off so much time from work?
          6   Q. How many hours a week did you work?                       6   A. No, sir.
          7   A. 50,60.                                                    7   Q. Do you know how much time you took off?
          8   Q. 50 or 60?                                                 8   A. Uh-huh, I have a general idea. The time to which I
          9   A.    I worked-                                              9        was entitled, yes.
         10   Q. People say you worked 35 hours.                          10   Q. Well,I'm not asking about entitlement.
         11             MR. MARKO: Objection, assumes facts not In        11   A. Oh, okay.
         12      evidence. Ifs not a question. There's no question.       12   Q. Couldnt you have gotten more done if you had shown up
         13   A. Okay.                                                    13        for work more often?
         14             MR. MARKO: There's no question.                   14   A. As it's a general question, I guess the answer would
         15   A. Okay.                                                    15        be yes.
         16   BY MR. ACHO:                                                16   Q. Yeah. But you took time off for all kinds of things,
         17   Q. So you're testifying under oath you worked how many      17      likefor instance, have you ever heard of a mental
         18        hours a week?                                          18      health day in the Cry's policies, yes or no?
         19                MR. MARKO: Asked and answered.                 19   A. In the City's policies, no.
         20   A. Same, same answer.                                       20   Q. But yet you asked the mayor for a mental health day
         21   BY MR. ACHO:                                                21        and he gave it to you?
         22   Q. What was it, 50?                                         22   A. Yes, sir.
         23   A. 50, sometimes 60.                                        23   Q. Okay. But there is no such tiling as a mental health
         24   Q. Okay,and you couldnt get your work done in 50 to 60      24      day, there is no such a thing, is there?
         25        hours, correct?                                        25   A. Okay, yes, but not within the policies.


                                                        Page 445                                                              Page 447

          1   A.    Oh, yes, sir, that was just part of the job, when      1   Q. You created it?
          2        you're an advocate, you don't stop at the end of the    2   A.   I did not create ft.

          3        dock.                                                   3   Q. Well, you made - you told the mayorthafs what you
          4   Q. Sir, did you hear my question?                            4        wanted off, right?
          5   A. Yes.                                                      5   A. I explained to him that I needed a mental health day.
          6   Q. You didnt answer it                                       6   Q. And for what reason?
          7   A. Weil, ask it again.                                       7   A. Because I needed to dear my head and develop a
          8   Q. Okay. Are you testifyingyou couldnt get your work
                                                                           8      strategy to address a number of issues that I was
          9        done In 50 to 60 hours?                                 9     seeing being revealed to me.
         10   A.    No.                                                   10   Q. Backwhen? Isnt that early in your tenure?
                                                                          11   A. What's the date of that?
         11   Q. You could get it done?
         12   A.   Yes.                                                   12   Q. No, no, I'm askingyou. Whendidyouask for a mental
         13   Q. Okay. So whatever the mayor assigned you -               13        health day?
         14   A.    Uh-huh.                                               14   A. I don't recall.

         15   Q. - you were able to do because you'resuch a hard
                                                                          15   Q. So you'retelling us underoath youcouldnt do that
         16     worker, right?                                            16        at the office?

         17   A.    No, sir.                                              17   A.    I couldn't do what at the office?
         18   Q. Well,are you telling us you couldnt do the work mat      18   Q. dear your head.
         19     was assigned to you?                                      19   A. Oh, no, sir. Oh, no, sir. No, sir, absolutely not.
         20   A.  I could do the work of a diversity coordinator.         20   Q. Whycouldnt you dear your head?
         21     That's what I attempted to do.                            21   A. Because with the mayor coming Into my office every
         22   Q. But the mayor asked you to take on additional            22        day.
         23      responsibilities, correct?                               23   Q. Yeah.
         24   A.    Yes.                                                  24   A. And generally it was me listening and him talking, and
         25   Q. Yes or no?                                               25        trying to gather Information because there was a




                                                        Legal
                                                                                                             Pages 444 to 447
                                                          pport
                                                                                              TM
                                              The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                     PageID.10578                    Page 16 of
                                      39

       GREGORY          MURRAY
       August 6, 2018

                                                                  Page 448                                                             Page 450
          1        process for due diligence with respect to                   1   A. I make up — I make up the time by doing things on
          2        investigating the policies of the city as it relates        2        Saturdays and Sundays and evenings. Although I don't
          3        to diversity. You just don't come in and start              3        charge the city and they could have not paid me for
          4        changing things, you have to get the lay of the land        4        that time, they always had that option and I would
          5        and with the municipality as large as Warren, that          5        have been okay.
          6        could take six to seven to eight months.                    6   Q. Who would know the hours that you say you worked
          7   Q. But, sir, you didn't get the lay of the land of the           7         because no one that I talked to said you worked beyond
          8        police department because you never got the policies?       8         your clock time?
          9   A. That I requested, yes.                                        9   A. Well, lean --
        10    Q.    Okay.                                                     10   Q. That's what I've been told.
        11    A. Right.                                                       11   A. I can appreciate that city employees beholding to the
        12    Q. Okay. You requested, but you didn't get it, so you           12         mayor would tell you — would tell you that, so what
        13         never got the lay of the land of the biggest               13         about oh, say going to the disability commission
        14         department in the city, correct?                           14         meetings, which are held after business hours, I
        15    A. No, sir.                                                     15         routinely attended those.
        16    Q. And that was part of your job to get the lay of the          16   Q. But if you did all these things that you say, why
        17         land of the police department, yes or no?                  17         didn't you recruit any African-Americans to the police
        18    A. At some point                                                18         department, if you did all these things?
        19    Q.    Yes or no?                                                19   A. It was not my job to do recruiting, the police
         20   A. At some point, that is the best answer I can give you.       20         department has a recruitment division and it was my —
         21                 MR. MUNGO: He answered, he answered.              21         my role was to help them develop protocols and means
         22   BY MR. ACHO:                                                    22         by which they could better recruit. Recruiting was
         23   Q. Okay. Let me ask you this, Warren has a black fire           23         never a part of my job description or
         24        chief, right?                                              24         responsibilities.
         25   A. Yes, sir.                                                    25   Q. But you didn't do what you just said.


                                                                  Page 44 9                                                            Page 451

          1   Q. Did you ever talk to him?                                     1   A.     Pardon me?

          2   A. Yes, sir.                                                     2   Q. To help the recruiting division, you never produced
          3   Q. Did you get along with him?                                   3      any document to them on how to better recruit?
          4   A.    Yes, sir.                                                  4   A. You said I never helped the police department
          5   Q. Didyou ever ask him about the policiesof the city?            5     recruiting department and that is not true.
          6   A.    Yes, sir.                                                  6   Q. Doyou have any documents that support you did?
          7   Q. Did he provide you whatever you wanted, yes or no?            7         Because I couldnt find any.
          8   A. Conversationally, yes.                                        8   A. I know, I know, because I could only provide you so
          9   Q. Did he provide you the documents you requested?               9         much, Mr. Acho.
         10   A.    I never requested documents -- I never requested          10   Q. So you have more?
         11        documents from the fire commissioner or from the fire      11   A. There is a contract that the City of Warren entered
         12        department                                                 12         into with NOBLE, the National Organization of Black
         13   Q.    Okay. So you're telling us under oath you never           13         Law Enforcement Executives, they were brought on by
         14        requested the policiesor any documents from the fire       14         me, they were introduced by me to the police
         15        department, but you did in the police department?          15         department so that they could possibly better recruit
         16   A.    Yes, sir.                                                 16   Q. Sir, you did not produce anything to the recruiting
         17   Q. Okay.
                                                                              17          division. You didn't give them any documentation.
         18   A.    There's a sequence of how things are supposed to be       18    A.    That's true.
         19        done.                                                      19    Q. You didn't do it
         20   Q. I understand. But in terms of taking time off, you           20    A.    That's true.

         21     wanted to see your son off in the military, correct?          21    Q. For all the time you were there.
         22   A.    Yes, sir.                                                 22    A.    That's true.
         23   Q. That's fine. But why didn't you make up the time as          23    Q. And even though, you know, the city needed more black
         24      opposed to taking time off? Why didn't you make up           24          officers, correct, true?
         25         the time?                                                 25    A. They do.




                                                                  Legal
                                                                                                                     Pages 448 to 451
                                                                   pport
                                                                                                    TM
                                                      The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                PageID.10579                  Page 17 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                             Page 452                                                           Page 454
          1               MR.MARKO: Objection.                              1    A. Okay.
         2    A.   The city, yeah.                                           2   Q. Allright So he didnt single you out?
          3   BY MR. ACHO:                                                  3    A. Oh, no.
          4   Q. Let me ask you this, did you get time off for               4   Q. No. He talked to a bunch of people in the
          5        attending evening meetings, yes or no?                    5      walk-through?
          6   A. Yes.                                                        6   A.   Yes.
          7   Q. So when you're talking about oh, I spent ail mis time       7   Q. So during the walk-through -
          8        at night, you got comp time for it?                       8   A. Uh-huh.
          9   A.    Thafs not — thafs not the question that you asked        9   Q. - so you had his ear every single day essentially
         10        me.                                                      10      that you worked mere?
         11   Q. Okay. Now,the mayor hired you knowingyou were a            11   A. To a degree, yes, sir.
         12        social activist and knowingthat you never purchased      12   Q. And I believe you told us in a prior testimony that
         13        tickets for him, correct?                                13      you got along well with the mayor?
         14   A.   Yes.                                                     14   A. Up to a point yes.
         15   Q. Okay. Now,you met with the mayorevery single day?          15   Q. He was always beating you with dignityand respect
         16   A.    The mayor came to my office practically every day as    16        you told us, correct?
         17        one of the first stops along his daily walk-through of   17   A.    Yes.

         18        the floors in City Hail.                                 18   Q. And it wasnt untilthe end whenyou tendered your
         19   Q. Whenyou say dailywalk-throughs, the mayorwent and          19      resignationthat you became annoyed with the mayor,
         20        met with a lot of people every day?                      20        correct?
         21   A.    The mayor walked through each department I don't        21   A. Annoyed?
         22        know what he did in terms of engagement with other       22   Q. Well, okay.
         23        folk, but when he came Into the human resource           23   A. Disappointed. Disappointed, that was several months
         24        department when he walks down that aisle, my office      24        earlier when he told me that he wanted me to put
         25        is right in front and thafs where he would go, he        25        diversity on the back burner until after the 2019


                                                                 Page 453                                                        Page 455
          1        would come practically every morning.                     1        election.

          2   Q. I didnt ask you that question.                              2   Q. We'retalking about your relationship withthe mayor.
          3   A. Yes.                                                        3   A.   Yes.

          4   Q. Thafs not what I asked you. Please, I'm tryingto            4   Q. Wasyourrelationship with the mayor always good?
          5        get this done.                                            5   A. No, sir.
          6   A. Yeah.                                                       6   Q. Okay. When did It change?
          7   Q. The mayor did a walk-through and talked to a lot of         7   A. It changed after he walked into my office and told me
          8        people, not just you, right?                              8     that he'd have to find something else for me to do.
          9   A.    I dont know.                                             9     That was followed up by in the next day or so, with
         10   Q. So you're saying under oath you workedthere for 11         10      the comment regarding not advancing diversity because
         11        months.                                                  11      it would upset—it could possibly upset white
         12   A. Yes.                                                       12      voters. He also told me to lay back on the police
         13   Q. Andyou didnt knowthe mayor went and talked to other        13        department because he needed their endorsement for the
         14      peopleother than you, you have no knowledge of mat?        14        next election.
         15      Thafs what you're telling me?                              15   Q. Weil, I'm hying to understandsomething. If he was
         16   A. You're speaking of the walk-through, you asked me          16      goingto have you do other things, thafs what you're
         17        about the walk-through.                                  17      tellingus, right? I'm going to have you do other
         18   Q. Yes, yes, yes.                                             18        things?
         19   A. I don't have personal knowledge except by recounting,      19   A. He said, "We need to find you something else to do."
         20        Ethan would tell me that the mayor came to him, would    20   Q. Okay. So he was goingto replacewhat you were doing
         21        come to him.                                             21        with other things, correct?
         22   Q. I understand.                                              22   A. Ostertslvely, yes.
         23   A. So in that context I would know that he spoke to           23   Q. Butyet you told us under oath last time we were here,
         24     other people.                                               24      he was loadingup on top of what you were already
         25   Q. Okay.                                                      25      doing, that you were becoming a beast of burden; is




                                               miLegal
                                               ourport                                                              Pages 452 to 455

                                                                                                  TM
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                 PageID.10580                   Page 18 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                                 Page 456                                                         Page 458
          1         that right?                                                1        mayor —
         2                  MR. MUNGO: Objection, mischaracterizing            2   Q. I didnt ask you all that; please. We're limited, no.
          3         the evidence.                                              3   A. I'm trying to answer the question.
          4   A. That was what I just referred to, sir, to you.                4   Q. You're saying the dollar amount or range was never
          5   BY MR. ACHO:                                                     5      discussed, is that your sworn testimony? Yes or no?
          6   Q. I dont understand. Either he took a responsibility            6                MR. MARKO: Asked and answered.
         7          away or he didnt Are you saying he took a                  7   A. I can't answer any other way, sir.
          8         responsibility away from you?                              8   BY MR. ACHO:
          9   A.    No, sir.                                                   9   Q. So you asked for $2,300?
        10    Q. Oh, so you still had that responsibility?                    10   A. No, sir, the mayor increased or wrote a letter —
        11    A. Yes, sir.                                                    11      excuse me, the mayor or the human resource director,
        12    Q. Okay. So he never took it away from you?                     12      Phil Easter, drafted a letter authorizing —
        13    A. No, sir. Have you read my job description, Mr. Acho?         13   Q. You already told us that okay, mat was earlier in
        14    Q. Let me understand something. Do you believe you were         14        your career.
        15          a token?                                                  15   A. Yes, sir, and I didnt quit after it was denied me.
        16    A. No, sir.                                                     16   Q. So you didnt get a raise?
        17    Q. You wanted a tot more money than what you were               17   A.   No, sir.
        18          getting, didnt you?                                       18   Q. Ever?
        19    A. No, sir.                                                     19   A. No, sir.
        20    Q. Well, how much more money were you seeking?                  20   Q. Well, since you talked to Die mayor every day-
        21    A. The same amount of money that the mayor authorized for       21   A. Uh-huh.
        22          me to get several months earlier and rescinded.           22   Q.   - did you ask him about it?
        23    Q. How much was that?                                           23   A.   No, sir. Did I ask him about what, sir?
         24   A. About $2^00 or something.                                    24   Q.   The raise, that 2,300 you didn't get?
         25   Q. 23 what?                                                     25   A.   Oh, he told me he authorized it


                                                                  Page 457                                                        Page 459
          1   A.     $2^00, somewhere in that area, I dont know.               1   Q. Well, when you didnt get it-
          2    Q. 2,300 for what?                                              2   A. Yes, sir.
          3    A.     Pardon me?                                               3   Q. - are you sayingyou never broughtit up to him?
          4    Q. 2,300 per year or per month, what?                           4   A. No, sir, I didn't
          5    A.     2^00 in addition to my salary because the mayor said     5   Q. Why?
          6          he was impressed with my progress, Phil Easter, he        6   A. Because I was told that it had been killed, I did not
          7          directed Phil Easter, the human resource director, to     7        know by whom, and that wasn't material to my
          8          draft a letter authorizing an Increase.                   8        completing my Job, my work. I continued on with my
          9    Q. Of 2,300 a year?                                             9        work.
         10    A. Roughly. Roughly.                                           10   Q. Holdon a second.
         11    Q. So before you left, you never met with EthanVinson          11   A. My work was more Important than the money.
         12      and the mayor and asked to be paid the same as               12   Q. Hold on. You'resaying, you were expectingto get
         13      department heads?                                            13        $2,300 more?
         14    A. Oh, no — yes, I did do that, because —                      14   A. Uh-huh.
         15    Q. Okay. And how much money were you seeking, give us a        15    Q. You didnt get it?
         16          dollar amount or a range?                                16    A. Yep.
         17    A.     I did not provide a dollar amount to the City when we   17    Q. Andyou neverbreameda wordto the mayorabout it?
         18          had that conversation.                                   18    A. The human —
         19    Q- So you're swearing under oath the amount of money was       19    Q. Is that correct, yes or no?
         20          never discussed, is mat what you're telling us?          20    A. Yes.
         21    A. Essentially, yes.                                           21    Q. Okay. Now,by me way, do you have any expertise in
         22    Q. No, not essentially.                                        22        voice recognition?
         23    A. I would have to answer it essentially because it would      23    A. No, sir.
         24          have been within the mayor's purview given the range     24    Q. You didnt go to schoolor anything?
         25          of pay for department head positions. In fact the        25    A. No, sir.




                                                                  Legal
                                               %L                      port
                                                      The Power of Commitment
                                                                                                   TM
                                                                                                               Pages 456 to 459
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                             PageID.10581                  Page 19 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                             Page 460                                                         Page 4 62
          1   Q. Okay. In that tape recording that you referred to of     1    Q. So when have you ever heard it?
          2      the mayor, do you have any proof it wasnt altered?       2    A. Well, I've heard it played over the air.
          3   A. In which tape recording?                                 3    Q. Thafs it?
          4   Q. Whatever tape you referred to with Mr. Mungo,            4    A. Thafs it
          5        remember?                                               5   Q. But havent you - dont you have a relationship with
          6   A. Which tape is that?                                       6      the head of the Muckraker Magazine?
          7   Q. Whatever it was your lawyer asked you, you said yeah,     7   A. No, sir, I dont
          8        I think thafs-                                          8   Q. When's the last time you talked to them?
          9                  MR. MARKO: Wait, wait, wait, wait, I'm his    9   A. Three years ago, two or three years ago. No, I'm
         10        lawyer.                                                10      sorry, back up. At some point last year, he
         11   BY MR. ACHO:                                                11      interviewed me around the fact that I was no longer
         12   Q. Mr.Mungo asked you. Do you remember that?                12      with the City of Warren, yeah.
         13           MR. MARKO: Plaintiffs lawyer.                       13   Q. Okay.
         14   BY MR. ACHO:                                                14   A. And there should be a tape of that but I never asked
         15   Q. No, no, sir, look at me. Lookat me.                      15     for a copy of it or anything.
         16   A. Well, I'll have to try to —try to remember that          16   Q. And did you tell him mat you wanted a lot more money?
         17        You asked me —                                         17   A. No, sir.
         18                MR. MARKO: Well, I dont know what the          18   Q. Youdont blink mat was material to me decision of
         19        question is.                                           19        the Cityto accept your resignation, you dont know
         20   BY MR. ACHO:                                                20        whether it was or not?
         21   Q. Well, let me ask you something.                          21   A. I dont — I was not — I was terminated, sir. I
         22                  MR. MARKO: And I think there's a             22        wasn't — I did not resign, so I don't think — I
         23        misstatement, so go back.                              23        don't know If that was material or not You'd have to
         24   BY MR. ACHO:                                                24        ask the mayor.
         25   Q. Okay. Let me just go over this.                          25   Q. Well, I guess I'm tryingto findout, the mayordidn't


                                                             Page 461                                                         Page 4 63

          1   A. Okay.                                                     1        ask for your resignation, did he?
          2   Q. Yousaid I think that's the mayor's voice on that          2   A. No, sir.
          3      tape; do you remember that?                               3   Q.    You volunteered it?
          4   A.   Yes.                                                    4   A.    Yes, sir.
          5   Q. Butyou dont have any expertise in voice recognition,      5   Q.    Andyou put in a condition?
          6      you don't know -                                          6   A.    Yes, sir.
          7   A. No. Just exposure to the mayor.                           7   Q.    As to-I didnt finish.
          8   Q. I'm not talkingabout exposure, I'm talkingabout-          8   A.    I'm sorry.
          9   A. I know what I hear, Mr. Acho.                             9   Q.    You didnt-strike that
         10   Q. You knowwhat you hear?                                   10                Youput in a conditionof your continued
         11   A. Yes, sir. I've spoken to the mayor for hundreds of       11      employment, correct?
         12        hours.                                                 12   A. Yes, sir.
         13   Q. Okay. Well,let me ask you this. Didyou get a copy        13   Q. Andmat condition was not honored, was it?
         14      of that tape from the Muckraker because he gave it to    14    A. No, sir, he rejected it and asked me to stay on. And
         15      you, didn't he?                                          15        I stayed on.
         16   A. No, sir.                                                 16    Q. Butthen he accepted your resignation,right?
         17   Q. Because thafs-                                           17                 MR. MARKO: Objection, that calls for a
         18   A. No, sir, he did not                                      18         legal conclusionand misstates the evidence.
         19                  MR. MARKO: Objection to form.                19    BY MR. ACHO:

         20   BY MR. ACHO:                                                20    Q. Didnt he tell you that?
         21   Q. But you got it from someone?                             21    A. No, sir.
         22   A. No, sir.                                                 22    Q. He said Tm going to accept your resignation?
         23   Q. So you've never had your hands on the tape or CDor       23    A. No, sir, no sir -I'm sorry, he did tell me that He
         24      whatever it was, you never had a copy?                   24         did say that
         25   A. Thafs correct                                            25    Q. Okay.




                                                             Legal
                                           m                      port
                                                  The Power of Commitment
                                                                                             TM
                                                                                                             Pages 460 to 463
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                         PageID.10582                   Page 20 of
                                      39

       GREGORY           MURRAY
       August 6, 2018

                                                                  Page 464                                                                  Page 4 66
          1    A.   Yes, sir.                                                  1       Q.    Not directly, you didn't, did you, never?
          2    Q. And isn't it true you have told various people that          2       A.    I-

          3       you do not believe it was Mayor Fouts' voice on the          3       Q. You never directly -- okay, do you want me to start
          .;        tape? There are certainly people that are going to         4             the question all over again? Let me do that.
          5         say that's what you told them.                             5                     You never directly complained to the mayor,
          6                  MR. MARKO: Objection, that assumes facts          6             even though you saw him virtually every day, that you
          7         not in evidence.                                           7             were prevented from performing your job duties,
          8    BY MR. ACHO:                                                    8             correct?

          9    Q. You're not going to deny that, are you?                      9       A.    I did tell him that.
         10                  MR. MARKO: Going to deny what?                   10       Q. When? Give us the date?
         11                  Do you understand the question?                  11       A. When we were ~ I can't give you a date.
         12    A.   He's saying — your question is, did I tell people         12       Q, Approximation.
         13         that I believed it was not his voice. No, sir. I've       13       A. But I can share with you that it was probably in June
         14         never told anyone that                                    14             or July. I wanted to put together — no, actually it
         15    BY MR. ACHO:                                                   15             was —yeah, May or June. I wanted to put together a
         16    Q- But you told several people that Howlett had no case,       16             diversity committee and the mayor expressly prevented
         17         right?                                                    17             me from doing that.
         18    A.    Based on my limited knowledge at the time, yes, sir.     18       Q. Okay. So-
         19    Q. Tell us the names of people that you told?                  19       A. And that was part of my job.
         20    A.   That I told who?                                          20       Q. Okay. Other than the diversity committee, there was
         21    Q- Name the people that you told that plaintiff had no         21             nothing else that you directlysaid to the mayor that
         22         case?                                                     22             prevented you from doing your job duties, correct?
         23    A.    I can't generate -- I can't recall that. Perhaps you     23       A. Well, I wanted to go and speak with the diversity
         24         have a list I can't recall that.                          24             coordinator in Grand Rapids and was denied the
         25    o. Weil, let's take your time.                                 25             opportunity to do that to get some sense of how a


                                                                  Page 4 65                                                                 Page 4 67

          1    A.   Okay.                                                      1             large municipality introduced diversity into an
          2    Q.    Let's just think about it.                                2             environment like that.

          3    A.   Yeah.                                                      3       Q. Andwhy did you need that? You've been in the field
          4    Q. Did you tell the mayor that? You talk to him every           4          for 20 years, and you feel you were deficient that you
          5       day.                                                         5              had to go out to someone else, is that --
          6    A. I may have, yes. I may have.                                     6                    MR. MUNGO: Objection, mischaracterizes his
          7    Q. Did you tell the city attorney that?                         7              testimony, sir.
           8   A. I may have.                                                      8   BY MR. ACHO:

           9   Q. Did you tell the labor attorney that?                            9   Q. Well, why couldn't you do it without going out to
         10    A.    I may have, yes.                                         10              Grand Rapids?
         11    Q. Did you tell me that?                                       11        A. Why reinvent the wheel?
         12    A. I don't know. Did I tell you that Mr. Acho?                 12        Q.    Sir.
         13    Q. Well, use your own recollection.                            13        A.    Yes.

         14    A. Okay. Based on what I knew at the time, and I think I       14        Q. They hired you because you had experienceand
         15       shared that in my response to you when you asked me         15              expertise.
         16         that question, yeah.                                      16        A. And relationships with people in that field. And so
         17    Q.    Okay.                                                    17              it did not seem to me to be out of place for me to say
         18    A. That's what I knew at the time, yes, sir.                   18              I want to go and consult with a person in my field
         19    Q. Who else did you tell that she had no case? Just            19              who's worked in an environment like this to get some
         20         think about it, we've already identified three or         20              sense of how they introduced diversity into that
         21         four.                                                     21              environment That doesn't mean that I'm deficient
         22    A.    I can't recall, sir.                                     22              there are different ways to do things and just because
         23    Q. Now, you really never complained to the mayor that you      23              they are different doesn't mean there's a deficiency.
         24         were prevented from performing your job duties?            24       Q. When did you make that request?
         25    A. In a way I did.                                             25        A.     In May or June.




                                                                   Legal
                                                                                                                       Pages 464 to 467
                                                                        pport
                                                                                                           iM
                                                      The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                   PageID.10583                       Page 21 of
                                      39

       GREGORY         MURRAY
       August 6,             2018

                                                                 Page 4 68                                                              Page 470

          1   Q. Okay. So you're on the job --                                i   Q. You said you never discussed how much, that's what you
          2   A.   Uh-huh.                                                    2        said?
          3   Q.   -- for six months almost --                                3   A.    Not actual dollar amounts.

          4   A.   Uh-huh.                                                    4   Q. So you never said between 85,000 and $92,000; is that
          5   Q. —before you thought of this idea, correct?                   5        correct?
          6   A. Incrementally, no, sir, that was when I introduced it.       6   A. I may have said that because that was the general
         7         You can't bombard your employer or the mayor or            7      range of department heads.
          8        overload him to the extent that he'll not listen to        8   Q. Oh, so you may have brought up --
          9        anything that you say. And so the mayor —there is a        9   A. Yes, sir.
         10        process that I developed, a protocol to introduce         10   Q. --specific dollar amounts; is that correct?
         11        ideas into an environment that never had those ideas      11   A. That's correct, I may have.
         12        introduced.                                               12   Q. Okay. Now, in addition, you tendered a letter of
         13   Q. And let me just ask something. It is your sworn             13      resignation which I will get into the exhibits and
         14        testimony that you're on the job for six months before    14         admit them at the end of the deposition, I'm not going
         15        you -                                                     15         to do it now. Would you have stayed with Warren if
         16                 MR. MUNGO: Let the record reflect that           16         you got no raise?
         17        Ms. Badalamenti is showing Mr. Acho some notes on her     17   A. Yes, sir.
         18        pad which, in my opinion, in spirit is contrary to        18   Q. Then why did you ask for the raise?
         19        what the judge suggested her participation would be.      19   A. I did stay without getting a raise, I did stay.
         20                 THEWrTNESS: I have to take a bathroom            20   Q. That's not my question.
         21        break.                                                    21   A. Yes, sir.
         22                 MR. ACHO: Sure, of course, lefs figure           22   Q. Why did you ask for a raise if you were going to stay
         23        out the time.                                             23         regardless?
         24                 MR. MARKO: We will do five minutes.              24   A. If you'll read my resignation letter a little more
         25                 (Recess taken at 11:37 a.m.)                     25      closely, the increase was tagged to the duties of a


                                                                  Page 469                                                               Page 471

          1                 (Back on the record at 11:46 a.m.)                1        liaison between the City of Warren and the Census
          2   BY MR. ACHO:                                                    2        Bureau. Absent that responsibility, there was no need
          3   Q. So, sir, if I understand what you're saying correctly,       3        or request for a raise.
          4        you waited six months before you sought to get advice      4   Q. Let me understand something.
          5        and consultation with the diversity coordinator in         5   A.   Uh-huh.

          6        Grand Rapids; is that correct?                             6   Q. Yousaid the mayor said he didn't want you to conduct
          7   A. No, sir, I had spoken to her, but had discussed my           7        diversity training, right?
          8        possibly coming there to get some sense of how they        8   A.    No, sir, I did not say that
          9        incorporated it and that was -- that opportunity was       9   Q. Well, did the mayor approve diversity training?
         10        denied to me.                                             10   A. Yes, sir.
         11   Q. Well, why didn't you just speak to her on die phone,        11   Q. How many times?
         12        you could have done that, correct? Yes or no?             12   A. Twice. Actually, three times.
         13   A.    Yes.                                                     13   Q. Over the time you were there?
         14   Q. You could have Skyped her, you could have done that         14   A. Yes, sir.
         15        too?                                                      15   Q. And who were the people that he approved diversity
         16   A.    Yes, but I spoke to her.                                 16        training?
         17   Q. Okay. So you had alternatives to your requests, yes         17   A. His department heads and the three employees who had
         18        or no?                                                    18        exposure to diversity inside of the discipline that
         19   A.    Yes.                                                     19        was meted out to them, the three employees: Barbara
         20   Q.    Okay. Now, remember you told us under oath you never     20        Beyer, Shawn Johnson, I believe his name is, and the
         21         brought up the subject of how much money you were        21        lieutenant from the fire department.
         22         looking for when you were tendering your resignation;    22   Q. Okay. Just so I'm clear, the mayor has approved the
         23         do you remember you said that?                           23        delivery of diversity training for senior staff and
         24    A. I think I did say that commensurate with department        24        appointees, right?
         25        level pay.                                                25   A. Yes, sir.




                                                                  Legal
                                                                    pport                                           Pages 468 to 471

                                                                                                   TNI
                                                     The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                             PageID.10584                      Page 22 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                                        Page 472                                                                Page 474

         1        Q. Okay. So when you talk about he didn't support                 1        Q. Okay. Now, in the policedepartment, that woman never
         2           diversity training, that's not really correct, is it?          2           said anything about the policedepartment's training,
          3       A. I did not say that What I said was the mayor was not            3             did it?

          4         genuine about diversity.                                         4       A. No, sir.
          5       Q. Sir, you told us that he wasn't in favor of diversity           5       Q. Okay. And so when you say diversity training is
          6             training, didn't you say that, yes or no?                    6          important, you don't know all the training the police
          i       A. No, sir, I don't recall — I don't recall saying that            7          department had because you were not involved except
          8             to you.                                                      8          the 11 months you were there, you had no involvement,
          9       Q. So the mayor was In favor of diversity training -               9             correct?

        10                        MR. MARKO: Objection.                             10       A.    That's correct

        11                        MR. MUNGO: Objection.                             11       Q. Okay. Now, when - when did the mayortell you former
        12        BY MR. ACHO:                                                      12             Director Green was a racist and a drunk and no

        13        Q.     - correct? Yes or no?                                      13             interest in diversifying the City's police department,
        14        A.     I believe --                                               14             when did he say that?
        15        Q. Yes or no, was he --                                           15       A. February, March, April, it was a repeated statement.
        16        A.     I can't answer that question.                              16       Q. Okay. So right after you got hired.
        17        Q. Okay. So you're sitting here today, you met with the           17       A.     Uh-huh.
        18              mayor every day and you don't know whether he was in        18       Q. You had this conversation with the mayor?
        19              favor of diversity training; is that correct?               19       A. After — yes, sir, yes, I did.
         20                       MR. MARKO: Objection, that                        20       Q. Okay. So you were armed with that knowledge?
         21             mischaracterizes his testimony.                             21       A.     Uh-huh.

         22                       Go ahead.                                         22       Q. Correct?
         23       A. When you say favor or approved, those are two                  23       A. Yes, sir.
         24             different things.                                           24       Q. What, ifanything, did you do about it? Nothing,
         25       BY MR. ACHO:                                                      25             correct, nothing?


                                                                        Page 47 3                                                                Page 475

              i   Q.     Okay. Let me rephrase it to make you feel better.           1       A. No, I spoke with the police commissioner.
          2       A.     Okay.                                                       2       Q. Once?
          3       Q.     Didnt the mayor support diversity training?                 3       A. Regarding diversity — no, I've spoken to the former
          4       A.     He approved it.                                             4         police commissioner several times.
          5       Q. Okay. When someone approves something, that suggests            5       Q. You told us you onlyspoke to himonce, you didn't
              6         support, doesn't it, yes?                                    6         want to go back because he had a gun; do you remember
          7        A.    It also could suggest other things.                         7             that?

              B    Q.    Sure.                                                       8       A. You asked — I shared with you that the police
              9    A.    Not necessarily.                                                9         commissioner told some of his command officers that
         10       Q.     Well, you always want to attribute something negative      10             after the meeting with the police commissioner, that
         ::             to the mayor.                                               11             the police commissioner told his command officer, and
         12        A.    It's not negative.                                         12             I told them they got to stay out of my house and --
         13        Q.     Ifs not negative?                                         13       Q.     What?
         14                       MR. MARKO: That's not a question. Thafs           14       A. Yes, yes, sir.
         15              not a question.                                            15       Q. You never said that in your testimony earlier.
         16        BY MR. ACHO:                                                     16       A. Yes, yes, sir, I did.
         17        Q.     He approved the diversity training for what purpose?      17       Q. You most certainly did not.
         15        A.    Because he had been told by the EEOC representative,       18       A. Well, I think--I think I did.
         19              Lolita Davis, that the city was failing miserably when     19       Q. Did you just think of this now?
         20              it came to diversity. Based on that comment he             20        A. No, I think I did.
         21             approved diversity training.                                21        Q. Okay, well, let me ask something. Let me go back to
         22        Q- So that was a good thing, right?                              22              my eariier question.
         23        A.     Oh, yes, sir.                                             23        A.     Okay.
         24        Q.     Okay.                                                     24        Q. Here you just get hired in Warren--
         25        A.    Any of that training is always good.                       25        A.     Yes.




                                                                        Legal
                                                                                                                             Pages 472 to 475
                                                                         pport
                                                                                                              |M
                                                            The Power of Commitmenl
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                          PageID.10585                 Page 23 of
                                      39

       GREGORY MURRAY
       August 6,                    2018

                                                                     Page 476                                                            Page 478
                                                                                1        A. That's a mischaracterization.
         1       Q. - as diversity coordinator.
         2       A.    Yes, sir.                                                2        Q. Well, you didn't do anything?
                                                                                3        A. I reported it to the mayor as I should have, reported
         3       Q. You're told these disparaging things, you say by the
         4             mayor, yet you did nothing about it?                     4              to my superior.
         5       A.    Disparaging things by the mayor?                          5       Q. No, you didn't.
          6      Q.    About - by - from the mayor about the former police       6       A. Yes, I did.
         7             commissioner.                                             7       Q. The mayor reported it to you.
          8      A.    I did share what was told to me by Matt Nichols was       8       A. No, sir.
          9            the comment that the then police commissioner, Jere       9       Q. You said the mayor told you --
        10             Green, said. I did share that with the mayor.            10                     MR. MUNGO: Objection, mischaracterizes the
                                                                                11             testimony, sir.
        11       Q. I didn't ask you that.
        12       A.    That's what I thought you said.                          12       BY MR. ACHO:
                                                                                13       Q. Yousaid the mayor told you this, are you denying
        13       Q- Listen to my question, please, sir.
        14       A.    Okay.                                                    14             that?

        15       Q. When you became aware -                                     15       A. The mayor did tell me that.
        16       A.     Uh-huh.                                                 16       Q. Okay.
                                                                                17       A. I thought you were referring to the comment made by
        17       Q. - of these limitations of the former police
        18             commissioner, you didn't do anything about it to         18             Jere Green after my meeting with him.
         19            change things in the police department? You did          19       Q.     No.

        20             nothing?                                                 20       A. I reported that to the mayor which was the proper
        21       A.     That's not true.                                        21             protocol.
         22      Q.     Did you?                                                22       Q. Sir, other than that, you did nothing?
         2 3     A.     I spoke to the mayor —                                  23       A.     That's-

         24      Q. You yourself did nothing?                                   24       Q. Is that true, nothing?
         25      A.     - who the police commissioner reports to, and it's      25       A. Nothing in regards to what again?


                                                                     Page 477                                                             Page 479

          1            his job, the mayor's job to address issues on a           1        Q. To grieve, nothing?
          2            department level once he becomes aware of them.           2        A. Well, I - I introduced NOBLE to them.
          3                     I had no authority to barge into the police      3        Q. You-
          4            department and start demanding changes.                   4        A.    Got a contract secured and Green was there when it
          5      Q. Sir, weren't you brought in as an agent of change, yes       5              happened.
          6            or no?                                                       6     Q. Sir, you did nothingabout Green's problems,right?
             7    A.    Yes.                                                        7     A. Oh, no, sir. Problems.
             8    Q- But you made no effort, nothing in writing,                    8     Q. Yet, you were brought in --
             9          recommendations to assist the mayor in dealing with          9    A.     Uh-huh.
         10            the former police commissioner, you gave nothing in      10        Q. --as an agent of change.
         11             writing as far as anyone can see, correct?              11        A. Yes, sir.
         12       A.    No, sir, that is incorrect.                             12        Q. Including the police department, correct?
         13       Q. You have something in writing?                             13        A. Eventually, yes, sir.
         14       A.    I don't have anything because as I said before —        14        Q. But you did nothing as an agent of change of the top
         15       Q- Okay.                                                      15           of the police department, you did nothing?
         16       A.    — I didn't take any property from the City of Warren    16        A. That's a mischaracterization, I can't answer that
         17            when I left                                              17              question yes or no.
         18       Q- Okay. Okay. Did you prepare any memorandums advising       18        Q. You're not aware you did anything?
         19             the mayor on what to do with former Commissioner        19        A. I think I affected the culture of the police
         2J             Green?                                                  20              department
         21       A.     No, sir.                                               21        Q. Oh, you believe you affected the culture?
         22       Q. Yes or no?                                                 22        A. Uh-huh. Yes, you have to first know what the culture
         23       A.     No, sir.                                               23           is before you can affect it. And so part of my due
         24       Q. Okay. So really, you didn't do anything about              24              diligence is to sit back and to observe, to request
         25          Commissioner Green; correct?                               25              documents as I did, come to an informed decision and




                                                                     Legal
                                                                                                                        Pages 476 to 479
                                                                      pport
                                                                                                           1M
                                                        The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                       PageID.10586                     Page 24 of
                                      39

       GREGORY                MURRAY
       August 6, 2018

                                                                       Page 480                                                         Page 482

         1            then make a recommendation, but you can't just go in        1    Q. What is an observation, sir? What is it, it's seeing?
         2             like a bull in a china shop and start demanding            2    A. Or reading or hearing.
         3             changes based on a lack of information.                    3    Q. Wait, wait, wait.
         4       Q.    And the only thing you put in writing about the police     4    A.    You can observe —
         5             department was a laudatory letter to Police                5    Q. Well, hold on.
         6             Commissioner Dwyer, correct?                               6    A. Okay.
         7       A.    Correct.                                                   7    Q. An educated observation -
         8       Q. Thafs the only thing you did in writing?                       8   A.    Uh-huh.
         9       A.     I did do that in writing, yes.                             9   Q. - is something you can read?
        10       Q. But thafs all you did to describe the culture of the          10   A. It's my definition of it yes, it's an observation,
        11             police department in Warren; isn't that true?              11      when you're presented with information. The lack of
        12       A.     In writing, yes.                                          12      information might lead to another conclusion. The
        13       Q. Okay. Were you sincere about the compliments about            13      presentation of information might lead to another
        14             the culture in the Warren Police Department?               14         conclusion.

        15       A.     I was sincere about the letter of appreciation as to      15   Q. Did you make an educated observation of the police
        16             how they addressed the issue of a woman who had fallen     16         department?
        17             out right across from City Hall.                           17   A.    Yes.

        18       Q. Okay, let's go over the question again, I'd likeyou           18   Q. Yes or no?
        19             to answer my question.                                     19   A.    Yes.
        20       A.     That was isolated.                                        20   Q. When did you make that observation?
        21       Q.     Were you sincere about the compliments about the          21   A. After I was personally involved in interaction with
        22             culture in the Warren Police Department, yes or no?        22     the police department around the treatment of deaf
        23       A.     I didn't — you used the word "culture," and that's        23         persons.
        24             what threw me off.                                         24   Q. Okay. Other than the deaf, okay, other than that deaf
        25       o.     That is your word. I didn't use the word "culture,"       25         situation.



                                                                       Page 481                                                          Page 483
             1          you did.                                                   1   A.    Yes.

          2       A.     But I did not use the word "culture" in my letter of      2   Q. Didyou have any other educated observations, yes or
          3             appreciation regarding the incident.                       3         no?

             4    Q. But the conduct evidences culture, doesn't it, yes or         4   A. In reading the contracts, yes, I had an observation.
             5          no?                                                        5         The observation was that there was no diversity policy
             6    A.     It -- no, not necessarily, you can't apply that to        6         within the contracts, which is something —
             7          everybody in the police department Those officers          i   Q. But wait, wait, wait, wait. Do you know whether that
             3          responded in a very professional manner. I witnessed       8         was necessary, yes or no? Yes or no?
             9          that and I put that in writing.                            9   A. I would say yes, it would be necessary.
         10
                  Q. But you have no personal knowledge of any police             10   Q. Why, why would it be necessary if there are general
         11         officers engaging in improper activities, none?               11         orders that cover it?
         12       A.     I have no personal direct knowledge, no.                 12   A. Because of the sparsity of the general order as you
         13       Q. Thafs right.                                                 13         read it to me.
         14       A.     Yeah.                                                    14   Q.     Sparsity?
         15       Q. So anything you would say would be just hearsay or           15   A. Yes, sir.
         16             your guess, correct?                                      16   Q. Okay, we're going to introduce it
         17       A.     Or educated observations.                                17   A.    That's fine.
         18       Q- But you didn't observe any racism in the police              18    Q. You call it a sparsity?
         19          department in the officers. You didn't. I have your          19   A. Yes, sir.
         20             testimony.                                                20    Q. That prohibits sexual and racial discrimination,
         21       A.     Not directly, no.                                        21         thafs sparse?
         22       Q. Thafs what I'm talking about.                                22   A. Two sentences is sparse to me.
         23       A. Okay, so the answer's no.                                    23    Q. Oh, okay. So the content is irrelevant unless ifs
         24       Q. Thafs what you just said, educated observations.             24         lengthy; is that right?
         25       A.     Right                                                    25    A.    No, sir, unless it reflects a policy, it's hard to ~




                                                                       Legal
                                                                        pport                                          Pages 480 to 483

                                                                                                          m
                                                          The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                      PageID.10587                  Page 25 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                                     Page 484                                                       Page 486
         1            Ifs hard to enforce.                                        1   A. I don't ~ I can't answer, I can't respond to that
         2       Q. Butyou didnt even knowit when you made that                   2   Q. Okay. So youare of the opinion that the citypolice
         3            observation that ft should have been in the contract,       3     departmentgeneralordersand policies were sparse?
         4            It wasnt necessary, was it?                                 4   A. Based on what you read to me, yes, sir.
         5       A. I believe it was.                                             5   Q. But when I read them to you, you said they were
         6       Q. Okay. Can you tell us when you talked to the labor            6        positive, they were good, didnt you?
         7            attorney, Howard Shlfman.                                   7   A. Yes, sir.
         8       A. Uh-huh.                                                       8   Q. Youdidnt say they were deficientthen?
         9       Q. Didyou tell him,you knowwhat? Eventhough ifs In               9   A. We are having this as part oftheoonversation now.
        10          the general orders, even though Ifs Inthe policies,          10   Q. Oh, okay.
        11          I would recommendto you that it be In the union              11   A. You raised that
        12          contract did you ever do that? Yes or no? Yes or             12   Q. Now, you dont knowwhat else you couldhave done to
        13            no?                                                        13      help recruit minoritiesin the policedepartment,
        14       A. In a way, yes.                                               14        correct?

        15       Q. In a way, yes?                                               15   A. Weil, there are other recommendations that I made, so
        16       A.    Because —                                                 16        I don't know what you mean by do? I didnt have the
        17       Q. It's either you did or not                                   17      power to implement anything.
        18                    MR. MARKO: No.                                     18   Q. But you had a policyto do some tilings?
        19       BY MR. ACHO:                                                    19   A. To recommend.
        20       Q. Because either you did or you didnt                          20   Q. No,you could have done some things.
        21       A. Because I gathered —I gathered together a number of          21   A. All I can do is recommend.
        22            people, Ethan was there, the fire commissioner was         22   Q. No, no, no, that job fair, you could have done tint
        23            there, a representative of the police department was       23      job fair?
        24            there, the labor relations director was there,             24   A. No, sir, I could not have. You, apparently, Mr. Acho,
        25            Mr. Shlfman was there, where we attempted to develop a     25      you are completely ignorant of the way the City of


                                                                      Page 485                                                       Page 487
          1            dty-wide diversity policy that would be Incorporated       1     Warren operates, nothing gets done without the mayor's
         2             into any contracts that the dty might — might let          2     direct approval, particularly when it affects
         3             and would also become a general principle of the city.     3     employees or policies, et cetera. Nothing, ifs a
          4       BY MR. ACHO:                                                    4     strong mayoral environment and everything of any real
          5       Q. But, sir, you did that without having any knowledge,         5     Import goes through the mayor.
             6       zero knowledge, about policedepartment general orders        6   Q. Oh, Including the treasurer's office,is that what
          7          and policies?                                                7      you're telling us under oath? Even the treasurer the
             8    A. Yes, sir.                                                    8        mayor controls?
             9    Q. Is that right?                                               9   A.    He denied me —
         10       A. Yes.                                                        10   Q. Does the mayor control the treasurer?
         11       Q. So you dont know whether your opinion would have            11   A. To some extent yes.
         12         still mandated that It be Included in the contract,          12   Q. And does the mayor control the derk?
         13          because you dont know?                                      13   A. Budget wise possibly, yes. There are ways to control
         14       A. Mandated. I couldn't mandate anything, I don't —            14      other departments or other divisions based on the dty
         15       Q. Bythe way, you never told the mayor, hey, you know          15        budget presentation, and again, their denial of my
         16          what mayor, this ought to be In the connect? You            16        ability to train the derk's staff or the treasurer's
         17          never told the mayor that?                                  17        staff.
         18       A. Oh, yes, I did.                                             18   Q. Didyou follow up with the derk and treasurer about
         19       Q. Oh, you did?                                                19        training?
         20       A. Yes.                                                        20   A. I was prohibited from doing so once the mayor became
         21       Q. But there's nothing in writing, I've looked all             21        aware that they were Interested in it because I told
         22          around, I didnt see anything.                               22        him that I believed, I wanted to do the training for
         23       A. I dont know what they provide to you. I dont know           23        all departments, and he said no to the derk and to
         24         what they withhold from you, Mr. Acho.                       24        the treasurer.
         25       o. Okay.                                                       25   Q. Did you speak to the derk and treasurer about mis?




                                                                      Legal
                                                                        pport                                       Pages 484 to 487

                                                                                                       TM
                                                         The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                   PageID.10588                    Page 26 of
                                      39

       GREGORY         MURRAY
       August 6, 2018

                                                              Page 488                                                               Page 490
         1    A.   I spoke to the —                                          1   A.   That's not what I said, sir.
         2    Q- Because they denied it.                                     2   Q. Well, sir, wait a minute. Either Warren is a good
         3    A.   — clerk about it.                                         3        place for African-Americans under the mayor to work or
         4    Q- Well, they deny you spoke to them about it.                 4        not, which is it?
         5                MR. MUNGO: Objection, argumentative.               5                 MR. MARKO: Objection to form.
         6    A.   I can't — I don't know what to tell you about that.       6   A. I've answered that question, I think I've answered
         7                 MR. ACHO: Okay, please have this marked.          7        that question for you.
         8    A.   I did speak to them.                                      8   BY MR. ACHO:
         9    BY MR. ACHO:                                                   9   Q. Oh, so it is a good place to work for
        10    Q. Look at the second page of that. Contrary to your          10        African-Americans or no?
        11         saying nothing about money, look at the last page and    11                 MR. MARKO: Asked and answered.
        12         you specifically wrote this and mentioned money and it   12   A.    I think I've answered that question.
        13         was discussed at your meeting with the mayor and Ethan   13   BY MR. ACHO:
        14         Vinson and you deny it under oath.                       14   Q. I didn't get the answer.
        15                 MARKED FOR IDENTIFICATION:                       15   A.    The answer was that if the city were more
        16                 DEPOSITION EXHIBIT 1                             16        representative of its demographics, then it would be a
        17                 12:06 p.m.                                       17        good place.
        18                 MR. MARKO: Thafs not a question, so you          18   Q. But you wouldn't recommend it to anyone then who's
        19         don't need to answer that.                               19        African-American; is that right, you wouldn't
        20    BY MR. ACHO:                                                  20        recommend them?
        21    Q. You wrote this, didn't you?                                21   A.    That's not true.
        22    A.   Yeah.                                                    22   Q. No, because you recommended your daughter-in-law,
        23    Q. And you mentioned specificallymoney, didn't you?           23        stepdaughter, China Haley, you recommended she work --
        24    A.    I did mention conversation of that of a director.       24   A.     Uh-huh.
        25    Q. And it was discussed with Mr. Vinson and the mayor,        25   Q. -- for Warren Mayor Fouts' administration?


                                                               Page 489                                                               Page 491
         1         this memorandum?                                          1   A. Yes, and was told that there was a prohibition against
         2    A.   Oh, yes, several times, I believe.                        2        family members and I let it die.
         3    Q. And the dollars were mentioned contrary to your             3   Q. But thafs not my question. I didn't ask you that.
         4         statement under oath that you never mentioned dollar      4   A.   I did recommend her.

         5         amounts, correct?                                         5   Q.   Yeah.
          6   A.   I never had a discussion ~ I never mentioned ~ I          6   A. So why would you say I never recommended anybody for
          7        wrote this, I do acknowledge that I wrote this. But I     7      employment with the City of Warren when you know that
          8        never discussed dollar amounts, specific dollar           8        I did that?

          9        amounts with the mayor.                                   9   Q. I'm testing your credibility. Because you're saying
         10   Q. Okay. Let me ask you something. When you stepped out       10        that Warren is still not where it should be.

         11        at the break to go to the bathroom -                     11   A.   That's true.

         12   A.   Yes.                                                     12   Q. But yet you recommended your stepdaughter, right?
         13   Q. -- did you talk to Mr. Mungo?                              13   A. To try to help get to where it should be.
         14   A.   Just other than Mr. Ethan's bladder and him rushing      14   Q.    Sir.
         15        past us to get to the stall first.                       15   A.   Yes.

         16   Q. He talked to you about the general orders, didn't he?      16   Q. Oh, you recommended her ~
         17   A.    No, he did not.                                         17   A. Mr. Acho, Mr. Acho.
         18   Q. Well, sir, isn't it true you believed that Warren is a     18   Q. - so she could help the city, is that it?
         19        good place for African-Americans under Warren Mayor      19   A.    Mr. Acho.

         20        Fouts' administration, right?                            20   Q. Sir, is that it? That's my question, please answer
         21   A.    Not yet sir. It doesn't reflect the demographics of     21        it.

         22        the city, and until it does that then I would            22   A. I recommended her because she was qualified for the
         23        possibly make a statement like that.                     23        position.
         24   Q. Oh, so you would not recommend anyone to work at the       24   Q. And you thought it would be a good place to work,
         25      City of Warren who's a person of color, correct?           25        right?




                                                               L                                                  Pages 488 to 491
                                                                 PPORT
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                       PageID.10589                      Page 27 of
                                      39

       GREGORY         MURRAY
       August 6, 2018

                                                               Page 492                                                                 Page 4 94

          1                 MR.ACHO: So we're going to mark that as         1       Q. And answer this question, you never used any of those
         2         an exhibit.                                              2             connections to try and recruit African-Americans to
          3                 MR. MUNGO: Asked and answered.                  3             the police department, none of them?
          4   BY MR. ACHO:                                                  4       A.    That's not correct.

          5   Q. And here is your letter of resignation.                    5       Q. Which ones did you contact?
          6   A.    Okay.                                                   6       A. I spoke to people in the NAACP. I spoke to people in
          7   Q. We've gone over this briefly before.                                    the Macomb County Ministerial Alliance regarding that,
          8   A.    Uh-huh.                                                 8             regarding looking for people of color to join the
          9   Q. Now you remember writing it?                               9            department. I spoke at ALLPAC meetings regarding the
        10    A. Yes, sir.                                                 10             interest of the city to find qualified minority
        11                  MARKED FOR IDENTIFICATION:                     11            candidates, so.
        12                  DEPOSITION EXHIBIT 2                           12       Q. And so your testimony is, you did all this and nothing
        13                  12:10 p.m.                                     13             came of it, zero?
         14   BY MR. ACHO:                                                 14       A.    I don't know what came of it
         15   Q.    Now, this is a pretty aggressive letter, isn't it?     15       Q. Well,you're not aware that anything came of it, are
         16   A.    No, sir.                                               16          you?
         17   Q. No?                                                       17       A. I'm not aware, yes, you're correct.
         18   A.    It's detailed, not aggressive.                         18       Q. Didyou meet or talk to Mr. Mungoor any of his people
         19   Q. Bythe way, you talked about you had this great            19             before this deposition?
         20      relationship before you got hired with the media.         20                     MR. MARKO: Objection to form, ambiguous as
         21      What great relationship did you have with the media       21             to people.
         22      before you came to Warren?                                22       BY MR. ACHO:

         23   A. Well, I was a contributing editorial writer for the       23       Q. Go ahead, anybody.
         24      Macomb Daily for I want to say six, seven, eight          24       A. An investigator came to my door.
         25      years. I had worked at the Detroit Free Press for         25       Q. Recently?



                                                                Page 493                                                                 Page 4 95

          1        five years before enlisting in the Air Force. I              1    A.     No, sir.
          2        assisted with story development. I had constant              2    Q. No, I'm talking about since your last deposition?
          3        exposure to the media in my role as the project              3    A. Oh, no, sir, no, sir.
          4        director for Macomb County Ministerial Alliance and          4    Q. Butthat investigator, you didn't even know and you
          5        also engaged the media quite often in my capacity as         5          started saying -
          6     vice president of Macomb County branch of the NAACP.            6                   MR.ACHO: By the way, we're going to move
          7   Q. Then how come you didn't use any of those resources to         7          this into evidence as well.
          8        recruit African-Americans for the Warren Police              8                   MR. MUNGO: You know, Mr. Acho, I am
          9        Department, you didn't use any of them?                  9              totallyconfusedas to which exhibits wouldbe
         10   A. That's not my responsibility.                             10              referenced during your examination. Because you have
         11   Q. I didn't ask you whether it was your responsibility,      11              not been numbering them as we go. Whichones have you
         12        why didn't you try to do it?                            12              numbered?
         13   A. Well, I spoke to people about coming to work at           13                       MR.ACHO: Okay, lefs -
         14        Warren, yes.                                            14                       MR. MUNGO: Any, have you marked any of
         15   Q. Sir, I'm going to read this question again.               15               these exhibits?
         16   A.    You said do, okay.                                      16                      MR. ACHO: I'll mark them right now.
         17   Q. You have all these connections with these media.           17                         (Discussion off the record at 12:14 p.m.)
         18   A.    Uh-huh.                                                 18                         (Back on the record at 12:14 p.m.)
         19   Q. Yet, you never used any of them to try and recruit         19                         MR. MUNGO: I would appreciate if we can
         20        African-Americans in the police department, none of      2o              mark them as you go, sir, so that the record is clear
         21        them. None of them, correct?                             21              which documents you're referencing.
         22   A. Well, many of them turned their back on me after I         22                     MR. ACHO: Okay, this is going to be number
         23        went to work for Jim Fouts.                              23              3, tine mayor's initiatives.
         24   Q. Sir, I'm going to read it to you again.                    24                         MARKED FOR IDENnnCATION:
         25   A.    Okay.                                                   25                         DEPOSITION EXHIBIT 3




                                                                Legal
                                                                                                                      Pages 492 to 495
                                                                     pport
                                                                                                        iM
                                                    The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                       PageID.10590                     Page 28 of
                                      39

       GREGORY              MURRAY
       August 6, 2018

                                                                 Page 4 96                                                              Page 498

          1                        12:14 p.m.                                     1    Q. How could you do that in the police department if you
          2                        MR.ACHO: We're going to get copies of          2         never knew how it was done?

          3             this one.                                                 3    A. Taking a look at the EEO-4 forms and taking a look at
          4                        MR. MUNGO: Can I see it?                       4       the required representation to the federal government
          5                        MR. ACHO: In a minute when I'm ready to        5       regarding the makeup of the department in terms of
          6             introduce it, yeah.                                       6         gender, race, job classification and employment that
          7                      MR. MUNGO: When you're ready to introduce        7         gives you a real clear view of the status of the
          8             it, but we can save a lot of time, sir, if I could        8       police department in those areas.
          9             have it.                                                  9    Q. You may know the status, but you're supposed to
         10       BY MR. ACHO:                                                   10         identify best practices for policies.
         11       Q. Now,you don't know specifically how dispatch police         11    A.   True.

         12          runs their handle, do you?                                  12    Q. But you didn't even know the policiesor how they were
         13       A. No, sir.                                                    13       made, did you, ever, ever?
         14       Q. You never worked in a dispatch department?                  14    A. Oh, that's not necessarily true, sir. As I said
         15       A. No, sir.                                                    15       before, policies come from discussions.
         16       Q. You don't know how the police runs are prioritized,         16    Q. Sir, I just asked you if you knew how the police
         17             correct?                                                 17       department policieswere made and you said no.
         18       A.    That's correct                                           18    A. Okay. I'm sorry, I misspoke.
         19       Q. And you don't knowwho the policy maker for the police       19    Q. You didn't know. You didn't know.
         20          department is, do you?                                      20    A. If allowed to answer the question, policy is generally
         21       A. Yes, sir.                                                   21         developed when a situation arises that requires a
         22       Q. Who?                                                        22         response, either a different response or a — an
         23       A. The police chief and the mayor.                             23         initial response and that policy comes about as a
         24       Q. Both of them together?                                      24         result of discussion, et cetera, just take for
         25       A.     And the unions.                                         25         example —



                                                                  Page 497                                                               Page 499
                                                                                  1    Q. No, wait,wait, holdon, held on, we've got to cut our
           1      Q. And the unions?
           2      A.     Yes, sir. That's a collaborative process.                2         time here. You're speaking generally, you're not
           3      Q.     It is your sworn testimony that the policy makers for    3         speakingabout the Warren Police Department,are you?
           4            the policedepartment is a policecommissioner,the          4    A. I'm speaking generally —
           5            mayor and the union; is that correct?                     5    Q. Yeah, I'm talking about --
           6      A.     Yes, sir.                                                6    A. -- which would include the police department
           7      Q.      Okay. But you have no knowledge how the policies are    7    Q. Butyou don't knowhowWarren Police Department's
           8             formed, do you?                                          8       policies were created, you don't know?
              9   A.     That's correct                                           9    A. That is correct I don't know how they were created.
         10       Q. And you have no personal knowledge of that process,
                                                                                 10    Q. Okay. That's my point. Then how were you going to
         LI              correct?                                                11       identify best practices and policieswhen you don't
         12       A.     That's correct.                                         12         even know how they were created in the police
         13       Q. Andyou're unaware how the city implements policies in       13         department?
         :•••.           general, correct?                                       14     A. Sir, I convened meetings with the police department
         15        A.    Yes, sir.                                               15         representatives, the city attorney's office, the fire
                                                                                 16         department's office, the labor relations department
         16        Q. And is the process for the city different than the
         17              process for the police department?                      17         the human resource department and outside counsel to
         18        A.     I would say yes, sir.                                   18        discuss the validity of putting together a policy that
         19               It is different?                                        19        would be city wide. That's how these things get done
                   Q.
         20        A.     Based on — based on the content area.                   20        in a municipality.
         21        Q. Wasn't it your job, which you were hired for, was           21    Q. Butthis is a general statement, not what happened in
         22              identifying best practices and policies that formed      22         the Warren Police Department, correct?
         23              the framework for Warren to better reflect its           23    A. The police department participated in developing the
         2 • •-          demographics?                                            24       policy, so what are you saying? The police
         25        A.     Yes, sir.                                               25         department —




                                                                  Legal
                                                                                                                        Pages 496 to 499
                                                                    pport
                                                                                                       TM
                                                        The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                 PageID.10591                  Page 29 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                             Page 500                                                            Page 502

         1    Q. Sir, you didn't even knowthe policies of the police       1       A.    Favors?
         2       department                                                2       Q. Yeah.
         3    A. There was no — there was no general diversity policy      3       A. Whafs your definition of a favor?
         4       statement In the police department They didnt have        4       Q. Like taking that mental health day off, he did you a
         5       one. No one had one.                                      5          favor and okayed It
         6    Q. You didnt see the general order?                          6       A. He approved it
         7    A. That's not the same thing, sir.                           7       Q. And he okayed you going to go see your son even though
         8    Q. Okay.                                                     8            you couldhave made up the time, he approvedthat?
          9   A. Thafs not the same thing.                                 9       A. Yes, sir, he did.
        10    Q. Let me ask you something. Didntyousay inyour             10       Q. Okay. So he did good things for you, and you -
        11       resignation letter mat the mayor would have to agree     11            right?
        12       to your demands or you're resigning?                     12       A. Some, yes.
        13    A. Oh, yes, sir.                                            13       Q. Andhe treated you withdignityand respect?
        14    Q. Andyou gave him how long?                                14       A. Up to a point
        15    A. What November 10th, two weeks, two weeks.                15       Q. Upto the pointwhere you demandedwhat $20,000more
        16    Q. One week. I'm reading one week.                          16             money?
        17    A. This was given to him October 24th, November 10th is     17       A. No, sir, up to the point where I shared with him that
        18       two weeks.                                               18          I had an issue with putting diversity on the back
        19    Q. Sir, "We have but one week to work mis out" lsnt         19            burner until after the 2019 election.
        20       that what you wrote? Yes or no?                          20       Q. Okay. All right Now, by the way,you'renot aware
        21              MR. MARKO: That's a different question.           21          of any conspiracyagainst the plaintiff, you have no
        22    A. That was a different question.                           22          personalknowledge of any conspiracy?
         23   BY MR. ACHO:                                                23       A. Conspiracy, no.
         24   Q. Didyou write that?                                       24       Q. Okay, I just want to makesure. Okay. When you had
         25   A. Yes, I did.                                              25             that meeting with the mayor -


                                                              Page 501                                                            Page 503

          1    Q. Okay. Youalso said you wanted a serious, immediate,      1        A. Uh-huh.
          2       irrevocableadjustment to your compensation, right?       2        Q. -and Mr. Vinson, didnt the mayor say he misspoke or
          3    A. Based on assuming the position of a liaison if forced    3          you misunderstood him aboutthe backburneron the
          4      to, if forced to perform those job duties which are           4       training? Didnt he say that to you?
          5       generally contracted out with firms, ifs not Just one        5    A. He did say that
          6       person for any city performing those duties.                 6    Q. He did say that to you?
          7    Q. Okay. Now, I'm going to show you what is markedas            7    A. Yes.
          8       what number 4,1 believe.                                     8    Q. And the mayor has always been directand truthful with
          9    A. It says 3.                                                   9         you, he's been direct with you?
         10    Q. 3?                                                      10        A. He's been direct, yes.
         11    A. Yeah.                                                   11        Q. Okay, yeah.
         12    Q. Okay. Well,wait a minute. 3 should be your-             12        A. Truthful, thafs a different question.
         13    A. It says 3 on what you just handed me.                   13        Q. Well, okay.
         14    Q. Okay.                                                   14        A.    Ifs relative.
         15                 MR. MUNGO: Let the record reflect that        15        Q. Okay. Ifs relativelikewhether you're truthful.
         16         Mr.AchoIs again consultingwith Ms.BadalamentJ.        16           You say peoplelie. Well, let me ask you this, the
         17         Can I see mat document, sir?                          17              mayor saidyoumisunderstood aboutthe training and
         18                 MR.ACHO: Okay, you want a break then          18              back burner, right?
         19         because I was going to ask him.                       19        A.     He did say that
         20                 MR. MUNGO: No.                                 20       Q. What did you do after that meeting?
         21    BY MR. ACHO:                                                21       A. I went back to work.
         22    Q. Okay. So, sir, mere are a lot of things that the         22       Q. Well,about the training, I mean?
         23       mayor did, right, a lot of things that he did?           23       A. Because the mayor ~
         24    A.   Sure.                                                  24       Q. No,no, what did you do about the diversity training
         25    Q. And he did you favors, didnt he?                         25         after you met with the mayorand Mr. Vinson, the city




                                                              JLjEGAL
                                                                                                                Pages 500 to 503
                                                                PPORT
                                                                                                   TM
                                                  The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                              PageID.10592                    Page 30 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                                  Page 504                                                                      Page 506      \
         1          attorney?                                                       l          A. No, sir.                                                    1
         2       A. We met —after the meeting, where we discussed my                2          Q. But everything was fine after the meeting, yes or no?
         3          resignation letter, I went down to my office, the               3          A. After the meeting?
         4          mayor called me and said I want you to continue                 4          Q. Yes. Therewas no Issues after the meeting otherthan         \
         5          working for me and I agreed to it because he had taken          5             compensation, correct?                                      \
         6          the responsibility — potential responsibility ~                 6          A. There was no issue of compensation after the meeting.
         7       Q. Fm asking what you did, not what the mayor said.                7          Q. What I'm saying Is, there were no issues left?
         8                  MR. MUNGO: Counsel, let him finish.                     8          A. There were issues left
         9                  MR. ACHO: Tm limited to time.                           9          Q. What issue?
        10                  MR. MUNGO: Counsel-                                  10            A. The issue of whether or not the mayor would genuinely
        11       BY MR. ACHO:                                                    11               because when I left that meeting, I still had the
        12       Q. What did you do, thafs what I'm asking, about                12               impression that the mayor was not genuine about
        13          diversity training?                                          13               diversity.
        14                  MR. MUNGO: Objection, Counsel, you've got            14            Q. Okay, so you stillweren't convinced?
        15          to give him an opportunity to answer, sir.                    15           A. Thafs correct
        16                  MR.ACHO: But to my question.                          16           Q. Okay. Let me ask you something.
        17       BY MR. ACHO:                                                     17           A. Yes, sir.
        18       Q. What did you do after the meeting with Mr.Vinson and          18           Q. Youwere involvedin the disciplineof Barb Beyer?
        19          the mayor after the meeting?                                  19           A. Yes, sir.
        20       A. Well, I participated in conversations with NOBLEand           20           Q. Okay. Andyou were not familiar with contractual
        21          the police chief around revising their recruitment            21              payout provisions In Barbara Beyer'scontract are
        22          strategies, producing materials that would better             22              you?
        23          reflect or better perhaps generate interest on the            23           A. Only one provision that I was aware of—
         24         part of people of color In terms of applying to the           24           Q. Okay.
         25         department                                                    25           A. —which was a longevity.


                                                                  Page 505                                                                         Page 507

             1    Q. Okay. Andtiie policecommissioner, Dwyerat the time,                1       Q. Okay. Youhave no idea what type of vacation payment
          2          was supportive of that?                                            2          Beyerwas entitled to under a Collective Bargaining
          3       A. Oh, yes, absolutely.                                               3          Agreement, correct?
             4    Q. So everything was good at that point?                              4       A. Thafs correct
             5    A.   Good?                                                            5       Q. Okay. You have no idea when individuals in Beyer's
             6    Q. Yeah, because you got along with Dwyer?                            6           union are to receive contractual vacation payments,
                                                                                                                                                                  I
             7    A. Yes, sir.                                                          7          correct?                                                       •


                                                                                                                                                                  i
             8    Q. Andhe supported things that you said?                              8       A. Thafs correct                                                  1

             9    A. Yes, sir.                                                          9       Q. And that vacation paymentsundercontractual agreement           |
         10       Q. And he said he was going to do them?                          10              are separate and apart from discipline, correct?
         11       A. Yes, sir.                                                     11           A. I would believe so, yes, generally, yes.
                                                                                                Q. If an employee such as BeyerIs disciplined, the City           i
         12       Q. Andyou never asked him for the policiesand general            12

         13            orders. You didn't?                                         13               is still bound to follow the Collective Bargaining
         14       A. No, sir, I didnt                                              14               Agreementcoveringthe employee,correct?
         15       Q. Okay, you didnt?                                              15           A. Thafs correct
         16       A. He had only been on job for a month or so.                    16           Q. Okay. Onme Tourette's, do youremember youtalked
         17       Q. Sir, he was on the job three months before you left           17               about that?
         18       A. He had only been on the job —                                 18           A. Yes, sir.
                                                                                                                                                                      |
         19       Q. You've got August, correct?                                   19           Q. Wasn'tthat an educationalexampleInfront of a room
         20       A. —September, October, November.                                20              full of people?                                                    i
                                                                                   21           A. No, sir.                                                           !
         21       Q. Three months?
         22       A. Yeah.                                                         22           Q. It wasnt?                                                          i
         23       Q. But you never asked him for the policies?                     23           A. No, sir.                                                           j
         24       A. No, sir.                                                      24           Q. There was no role playing- role playingfor                         i
         25       Q. Or the general order, nothing?                                25


                                                                             ytsmtisrtsitae*
                                                                                                    training?
                                                                                                                                                                      1


                                                                  Legal
                                              m                     pport
                                                      The Power of Commitment
                                                                                                               TM
                                                                                                                            Pages 504 to 507
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                     PageID.10593               Page 31 of
                                      39

       GREGORY                MURRAY
       August 6, 2018

                                                                      Page 508                                                     Page 510
          1      A. There had been no role training up to and then even           1   A.    Yes.
          2         after that point                                              2   Q. By the way, let's look at all the things the mayor
          3      Q. And I guess I'm trying to understand something. Here          3         did.
          4           you have a woman filing a lawsuit and yet never really      4   A.    Uh-huh.
          5            filing but one complaint in ten years; isn't mat           5   Q. There are about 25 initiatives, okay?
          6           true?                                                       6   A. Okay.
         7       A.    I'm not aware of what she did and did not do in terms      7   Q. And let me ask you, were those positive for diversity
          8           of filing anything.                                         8         or not?
          9      Q.    If a person, since you have been involved with unions,     9                   MR. MUNGO: What exhibit number are we
        10             if a person has an issue, they can file a grievance,      10         referencing, sir?
        11             right?                                                    11                   THE WITNESS: 3.
        12       A. They can, yes, sir.                                          12                   MR. MUNGO: 3.
        13       Q. Okay. Did you ask the union about the plaintiff and          13                 MR.ACHO: I will give you copies after.
        14             whether she ever requested a grievance?                   14                 MR. MUNGO: This last one, August diversity
        15       A. No, sir.                                                     15         training is number 4, correct?
        16       Q. How come?                                                    16                   MR. ACHO: Yeah.
        17       A.     Because it had been investigated internally. I was       17                   MR. MUNGO: Okay.
        18             not involved in that internal investigation, and as       18                   MR. ACHO: And we're going to get the
        19            such, I did not have a conversation with the union         19         orders in that we referenced before.
        20             regarding her specific case.                              20   A.     I have 1, 2, 3 and 4.
        21       Q. But what happened was, in fact, what you recommended?        21   BY MR. ACHO:
         22                     MR. ACHO: Can we have this marked? I             22   Q. Okay, were they good for diversity or not?
         23            don't think we got it marked.                             23   A.     Yes.

         24                     MARKED FOR IDENTIFICATION:                       24   Q. Okay. Now, lastly, I just want to get these orders
         25                     DEPOSITION EXHIBIT 4                             25         entered as exhibits, and then I'd like to find out how


                                                                      Page 509                                                     Page 511

          1                      12:28 p.m.                                       1         much time we have.
          2      A.      I did recommend that Ms. —                               2                   MARKED FOR IDENTIFICATION:
          3       BY MR. ACHO:                                                    3                   DEPOSITION EXHIBITS 5-7
          4      Q. No, listento my question, you cut it quick. What              4                   12:30 p.m.
          5         happened was, in fact, what you recommended regarding         5                   MR. MARKO: For the record, we've only
             6          her, correct, the discipline?                             6         presented to Mr. Murray 1 through 4.
          7      A.      A portion of her discipline, yes.                        7   BY MR. ACHO:
          8      Q.      Well, the disciplinewas two weeks off, right?            8   Q. Okay, these are 5, 6, 7. These are thingsyou've
          9      A.      But that was delayed.                                    9         already said you have not seen.
         10      Q.      Sir, was the discipline two weeks off, yes or no?       10   A.     Yes.

         11       A.     Yes.                                                    11   Q. Correct?
         12       Q. Okay. Now,take a look at this document.                     12   A. Yes, sir.
         13       A.     Uh-huh.                                                 13   Q. And they're documents you did not requestfrom the
         14       Q. And it appears to talk about diversity--no, right           14      current policecommissioner that was there for three
         15             here, about diversity training.                          15          months before you left, correct?
         16       A.     Which one?                                              16   A.     That's correct.
         17       Q. Okay. No, I'm going to ask you about this next.             17                   MR. MARKO: Asked and answered.
         18       A. Okay, yes, sir.                                             18                   MR. MUNGO:    What was the answer?

         19       Q. Okay. So the mayor was supporting diversity training?       19                   MR. MARKO: He said that's correct.
         20                      MR.ACHO: And I gave him one here.               20    BY MR. ACHO:

         21                      MR. VINSON: Oh, he has one.                     21    Q. Now, let me ask you, all of those diversity
         22               MR. MUNGO: Yeah, yeah.                                 22       initiatives, about 25 of them, the only ones you had
         23       A. The mayor approved diversity training.                      23       any involvement in is the recommendation of City
         24       BY MR. ACHO:                                                   24       Attorney Ethan Vinson, correct?
         25       Q. Okay. And this was in August of 2017?                       25    A.     The recommendation of Clarissa Clayton.




                                                                      Legal                                        Pages 508 to 511
                                                                          pport
                                                                                                      M.-
                                                          The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                PageID.10594                     Page 32 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                              Page 512                                                            Page 514
          1   Q. Okay. So of the 25 positive diversity initiatives,         1   A. I saw the picture, yes.
          2      you only were InvolvedIn two of mem, the mayor did         2   Q. You were there for the dedication?
          3      all the others without you, correct?                       3   A. I saw the picture, the picture was there before I was
          4   A. Well, thafs correct                                        4        hired.

          5                MR. ACHO: How much time do I have left?          5   Q. Now, you say thafs a politicalcalculation, Is that
          6               (Recess taken at 12:31 p.m.)                      6        what you're still saying?
          7               (Back on the record at 12:42 p.m.)                7   A. Delaying, yes, delaying diversity until after the 2019
          8   BY MR. ACHO:                                                  8        election is in my estimation a political calculation.
         9    Q. We talked about the 25 initiativesthe mayor initiated      9   Q. But sir, how would that jibe with all the things he's
        10       which you said were good things, correct?                 10        doing for Martin Luther KingDay? That is a promotion
        11    A.   Yes.                                                    11        of African-Americans, correct, is it?
        12    Q. Andthe mayor also approved diversitytraining which        12   A. Ifs a calculated event — an event calculated to
        13       you said was good?                                        13        endear himself to the larger communities.
         14   A. Yes.                                                      14   Q. Hold on, isnt Warren the only dty that has a Martin
         15   Q. And the dty has now way, you know, way more diversity     15      Luther King, Jr. Day?
         16      and induston than it ever did before MayorFouts took      16   A. You asked that; that is possibly true.
         17      office, correct?                                          17   Q. You dont even know?
         18   A. Yes.                                                      18   A.    I know that other-

         19   Q. So he's done all those positive things mat are            19   Q. You dont know?
         2o        supportive of diversity,irtdusion, for the people of    20   A. I know that other municipalities do celebrate Martin
         21      Warren, correct?                                          21        Luther King Day, the county, Macomb County celebrates
         22   A. On its face, yes.                                         22        Martin Luther King Day.
         23   Q. And so despite doing all those many tilings, that you     23   Q. Wait, I'm -
         24      all described as positive -                               24   A. So there are other celebrations by municipalities of
         25   A. Uh-huh.                                                   25        Martin Luther King.


                                                              Page 513                                                             Page 515
          1   Q. - you stillcontend that the mayor is not sincere           1         Okay. You'resaying he playsup to the black
          2      about diversity and induston?                              2        communitywith this MartinLuther King, right?
          3   A. Yes, I share with the mayor that there's a difference      3         Yes, sir.
          4      between being genuine and doing things for political       4         But yet he's playingto the white community by not
          5      calculations, and I reference the word "political          5        having diversity training?
          6      calculation" in my resignation letter.                     6         Thafs the calculation, sir.
          7   Q. Well, let me understand something. So creating the         7         Well, thafs doesnt make sense because they're
          8      first MacombCounty Martin Luther, Jr. Day, was that a      8        contradictory,one is white, one Is black. Who is he
          9      good tiling, yes or no?                                    9        appealing to? Who is he appealing to?
         10   A.   He did not create the first Martin Luther King          10         He's appealing to the population at hand.
         11        celebration.                                            11         Population at hand -
         12   Q. In Macomb County?                                         12         Yes.

         13   A.   No, he did not. I organized at least ten annual         13         - is mostly white, correct?
         14        Martin Luther King celebration events county-wide, so   14         Warren's population is roughly about 75 percent white,
         15        no, he was not the first to do that.                    15        yeah.
         16   Q. Okay. Who else initiated getting a large picture of       16         Okay. If he's playingup to the white voters -
         17      Martin Luther King, Jr.?                                  17         Uh-huh.

         18   A.   Oh, I don't know. I can't answer that                   18         - he wouldnt be putting up a MartinLuther King
         19   Q. He did.                                                   19        picture, would he?
         20   A. Okay, if you say so.                                      20         Weil, sir, that could be political posturing, Xtold
         21   Q. Right?                                                    21        you that.
         22   A. If you say so.                                            22         Sir, how can you politically posture -
         23   Q. No, not if I say so. You were there.                      23         Because thafs a benign —
         24   A. You said initiated. I cant answer that question.          24          - two different ways?
         25   Q. But you were there.                                       25         Ifs a benign event.




                                                              Legal
                                           m                        port
                                                  The Power of Commitment
                                                                                                  TM
                                                                                                                  Pages 512 to 515
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                             PageID.10595                 Page 33 of
                                      39

       GREGORY                   MURRAY
       August 6, 2018

                                                                             Page 516                                                        Page 518
          1       Q.        Giving all the employees in the city off one day is          1   Q. Okay. Were those part of the documents that you had
         2              very costly, isn't it?                                          2       requested from then Commissioner Jere Green?
          3       A.    It's a federal holiday.                                          3   A. Yes, sir.
          4       Q.        Sir, no one in Macomb, there's no guarantee for --           4   Q. Okay. And had he even responded to you, and you said
          5             because it's a federal holiday, does that mean the               5         he did not, correct -
          6             city is mandated to give the time off, yes or no?                6   A.    That's correct.
         7        A.    It's a negotiated event.                                         7   Q. —when you made that request —
          8       Q. Sir, is the city mandated to give a day off because it              8   A.    Yes.
          9          is a federal holiday, yes or no, or don't you know?                 9   Q. -- for any information pertaining to diversity?
        10        A.        By contract, yes. By contract, yes.                         10   A. In writing.
        11        Q.        But that's not what I asked you.                            11   Q. In writing in his department?
        12        A.        You said is it mandated, and it is mandated by the          12   A.    Yes.

         13             contracts.                                                      13   Q. Okay. And you expected to have -- you would have
         14                        MR. MARKO:     We have one minute.                   14      anticipated seeing Deposition Exhibits5, 6 and 7 as
         15       BY MR. AOHO:                                                          15      part of what you had requested from Jere Green,
         16       Q.        Sir, so no matter what the mayor did in all these 25        16         correct?
         17             initiatives, no matter all the things that he did,              17   A. Yes, sir.
         18             diversity training and initiatives, none of that                18   Q. That he did not provide you, correct?
         19             really persuades you that he's sincere, correct?                19   A. Yes, sir.
         20       A.        My exposure to him, direct exposure to him led made me      20   Q. Okay. And I want to show you Deposition Exhibit
         21             to believe that he was not sincere.                             21         Number --

         22       Q. Butyet you wanted to stay working for him?                         22                    Ma'am, did you mark this?
         23       A.        I continued working for him after he rejected my            23                    MARKED FOR IDENTIFICATION:
         24             resignation letter because I liked the work. The work           24                    DEPOSITION EXHIBITS 8-13

         25             is the mission, the work is the ministry and that's             25                    12:50 p.m.



                                                                             Page 517                                                        Page 519

                             why I came on board in the first place.                     1                    MR. MUNGO: Let the record reflect I'm
              2    Q.         But you liked working with him and you said that to        2         showing Mr. Murray Deposition Exhibit Number 8.
              3              us?                                                         3   BY MR. MUNGO:
              4    A.         Up to a point                                              4   Q. Do you see that document, sir?
              5                     MR. ACHO: Okay. No further questions.                5   A. This says 10.
              6                       (Mr. Ethan Vinson leaves the                       6   Q. Okay, very good. I apologize.
              7                        room at 12:48 p.m.)                               7   A. No, that's okay.
              8                              EXAMINATION                                 8   Q. It is 10.
              9        BY MR. MUNGO:                                                     9   A.     It is 10.
         10            Q.  So, Mr. Murray, you continued to work for MayorFouls         10   Q. I want you to take a lookat that document, sir, and
         11               after the -- after your resignation letter, if I              11      tell me if you've ever seen that document before?
         12               understood your testimony earlier correctly, because          12   A. No, sir.
         13               the mayor agreed, conceded to allowyou to go forth            13   Q. Okay. And what does that document appear to be?
         14               and do the diversity work, correct?                           14   A.     A letter from Mr. Acho.

         15            A. He asked me to continue working for him, yes.                 15   Q. Take that rubber band off. Uh-huh. Supplementing his
         16            Q. Andthafs why you continued to work for him after you          16      discovery request?
         17               wrote the resignation letter, correct?                        17   A. Oh, it looks like a lot of documents that have been
         18            A.     Yes, sir.                                                 18      requested of the City, I guess.
         19            Q.      And he - he rejected the resignation letter and          19   Q. Okay. Okay. Sir, I want you to look at - excuse me,
         2C                   agreed to allow you to do diversity work, correct?        20      starting with the first page, and that page would be
         21            A.     Yes. Yes.                                                 21      number 2156, the Bates stamp number at the very
         22            Q.      Okay. All right. Also, the counsel introduced            22      bottom; do you see?
         23                   Deposition Exhibits 5, 6 and 7 which were executive       23    A.    2156?
         24                   orders which you said you never saw before, correct?      24    Q. Yes, do you see that, lets see here. This right
         25            A.     That's correct.                                           25          here.




                                                                             Legal
                                                                                  pport                                     Pages 516 to 519

                                                                                                               1M
                                                                The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                               PageID.10596                     Page 34 of
                                      39

       GREGORY        MURRAY
       August 6, 2018

                                                            Page 520                                                              Page 522

          1   A.   Oh, I'm sorry.                                           1   Q. Okay. Page 2180, it says cultural diversity.
         2    Q. No, you're okay. This begins the document. Right           2   A. Yes, sir.
          3        there.                                                   3   Q. Okay. I want you to finger through those pages and
          4   A. Okay.                                                      4      tell me whether or not those pages reflect content
          5   Q. Okay. Beginning with Bates stamp number 2156. The          5      that relates to cultural diversity training, as you
         6       first year listed there is 2005, correct?                  6      know, it should be and ought to have been for the
          7   A.   Yes.                                                     7        Warren Police Department.
          8   Q- And then the rest of this appears to be for that year,     8                MR. ACHO: Okay, Mr. Mungo, would you agree
          9     you can just finger through it real quickly, does it        9        to a continued objection so I don't interrupt your
        10       appear to be police training, training for the police     10        flow?
        ::         department?                                             11                MR. MUNGO: I'm not going to continue --1
        12                 MR. ACHO: I'm going to object, this             12        I'm not going to stipulate to anything, sir, you make
        13         witness appears to have no personal knowledge about     13        an objection.
        14         ever seeing this or any familiarity with it, so it      14                 MR. ACHO: Even to make it easier for the
        15         lacks foundation.                                       15        man and to speed up the process?
        16    BY MR. MUNGO:                                                16               MR. MUNGO: I just gave my answer, sir.
        17    Q. Go ahead, sir.                                            17               MR.ACHO: Okay, my objection is the same,
         13   A. Yes, it does appear to be materials that would be         18        lack of foundation.
        19      presented to the police department                         19   BY MR. MUNGO:
        20    Q. Okay. And if you —if you take a look at —but              20   Q. Go ahead, sir, Mr. Murray.
        21       you've never seen this?                                   21   A. I'm looking through it. These are all elements of
        22    A.    No, sir.                                               22        what we shared.

         23   Q. Okay. And Commissioner Green never provided this to       23   Q. In cultural diversity training?
         24        you, correct?                                           24   A. In cultural diversity/yes, sir.
         25   A.    That's correct.                                        25   Q. Would it have been adequate, in your opinion, had it


                                                                Page 521                                                          Page 523

          1   Q. Okay. And if you take a look at page -- page,              1        been conducted?

          2      beginning with page -- okay, Bates stamp on the side.      2                MR. ACHO: Objection, speculative. He
          3        Okay. Page 21 - 2171; do you see that?                   3        hasn't even read the whole thing.
          4   A. Yeah I'll get to it.                                       4   A. Well, in looking at what I have, my professional
          5   Q. Page 2171.                                                 5      opinion is this would not have been sufficient to
          6   A.   2171?                                                    6      support the definition of training.
          7   Q. Yes. Where the page says racial profiling; do you see      7   BY MR. MUNGO:

          8        that?                                                    8   Q. Okay. Of diversity training?
          9   A.   One second.                                              9   A. Of diversity training, yes, sir.
         10   Q. Oh, that number is on the side now.                       10   Q. Okay. And why is that, sir?
         11   A. Oh, yeah, I'm there. I saw that method of marking.        11   A.    Because there are a lot of elements to that I don't
         12   Q. Let the record reflect we are still discussing            12        see in here. I don't see implicit bias, subconscious
         13        Deposition Exhibit --                                   13        prejudice, and so those are some of the elements that
         14   A.    I do see 2171.                                         14        I don't see and I'm at 2192 now.

         15   Q. Okay. Does that page 2171 appear to address diversity     15   Q. Okay. Any others, just go ahead on throughand tell
         16        training?                                               16      me what your opinionis as it relates to the adequacy
         17                 MR. ACHO: Objection, speculative.              17        of this - these -- this outline as adequate diversity
         18   A.    Not in and of itself training.                         18        training?
         19   BY MR. MUNGO:                                                19                MR. ACHO: Actually,Counsel, I should ask
         20   Q. Okay.                                                     20        you, not Mr. Mungo whether you stipulate to a
         21   A. No, it's all together different, training is a            21        continuing objection as opposed to Mr. Mungo, will
         22     different activity altogether.                             22        you?
         23   Q. Okay. And go to page 2180, that number is at the very     23                MR. MARKO: An objection with regards to?
         24        bottom in the middle; do you see that, page 2180?       24                MR.ACHO: Everything contained, questions
         25   A.    Yes, sir.                                              25        regarding this document.




                                                                Legal
                                                                                                              Pages 520 to 523
                                                                 pport
                                                                                                 TM
                                                  The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                                PageID.10597                      Page 35 of
                                      39

       GREGORY                 MURRAY
       August 6, 2018

                                                                            Page 524                                                              Page 52 6
          1                     MR. MARKO: No, I can't do that, we'll just             1        Q. Okay. And I think you have to start on page 2217
          2             continue forward.                                               2            where it deals with cultural diversity. I want your
          3       A.    I'm at through 2198.                                            3            same opinion on the cultural diversity training
          4       BY MR. MUNGO:                                                         4            outline in the -- behind 2007?
          5       Q.     Uh-huh.                                                        5                     MR.ACHO: Same objection I had previously.
          6       A.    And so after getting to 2199,1 would say that this              6       BY MR. MUNGO:
          7             would not constitute --                                         7       Q. Let me know once you're done.
          8       Q. Adequate?                                                          8       A. Okay. And then 222, 223,1 would - this is primarily
          9       A. —an adequate diversity training.                                   9            statistical information, so I would say the content is
         10       Q. Okay, okay, and why not, sir?                                     10            lacking.
         11       A.    Because again, for the examples that I gave you, there         11       Q.    Lacking?
         12             are omissions here in terms of certain subject matter          12       A.   Yeah.
         13             that would be a part of diversity training, such as            13       Q. And if it was used as an outline for teaching cultural
         14             implicit bias, subconscious prejudice and things of            14          diversity to the Warren Police Department officers,
         15             that nature.                                                   15            police officers, it would be inadequate, in your
         16       Q. Okay. Let's take a look at the next page, it's 2006,              16            opinion?
         17             it starts out with the first page, cultural awareness.         17                     MR. ACHO: Same objection.
         18       A.    Yes.                                                           18       A. It would be insufficient, yes.
         19       Q. And can you take a look at that, sir, and I think that            19       BY MR. MUNGO:
         20             runs through page 2213. And the question is, had this          20       Q. Okay. Allright. 2008 would be the next one, sir,
         21             training been offered to the Warren Police Department          21          you begin with tab -- I'm sorry, page 2235; do you see
         22             office of police officers, would it have, in your              22            that?

         23             opinion, be adequate diversity training?                       23       A.    2235?
         24                     MR. ACHO: I'm going to object. He's                    24       Q. Yes, sir. And I want you to just finger through and
         25             asking for expert opinion which he has not laid a              25          tell me whether or not you can identify any cultural


                                                                            Page 525                                                               Page 527

          1              foundation, plus lack of foundation. And it is                 1            diversity training for 2008?
          2              inconceivable for this witness to read all of these            2                     MR. ACHO: Same objection.
          3              things, these several hundred pages and multiple lines         3       BY MR. MUNGO:
          4              in those pages and then testify. It is pure                    4       Q. And if so, your opinion as to whether or not that
          5              speculation.                                                   5            would be adequate?
              6    BY MR. MUNGO:                                                        6       A. Same objection, I would say this is more engagement
              7    Q. And let the record reflect that this document consists            7            related than it is diversity related.
          8              of a lot of different training offered by the police           8       Q. So the 2008, sir, you didn't see any outlinesthat
              9          department, Warren Police Department, and we're                    9      would represent an outline to be followedfor cultural
         10              isolating and specificallysurgically lookingat the            10            diversity training?
         11              cultural diversity training portions.                         11                     MR. ACHO: Same objection.
         12                        Let me know when you're done there,                 12       A. That's correct, I would not
         13              Mr. Murray.                                                   13       BY MR. MUNGO:

         14        A.     I'm at 11 now. I'm at 2213.                                  14       Q. Okay, so the same as not having any diversity training
         15        Q. Uh-huh.                                                          15            depicted during the year of 2008, correct?
         16        A. And this would not be an adequate diversity training.            16       A.    Yeah.
         17        Q. Why not, sir?                                                    17                       MR. ACHO: Same objection.
         18        A.     Because again —                                              18       A.    Yeah.

         19                        MR.ACHO: Same objection. Same objection.            19       BY MR. MUNGO:

         20        A. It's absent certain aspects of diversity training such           20       Q. Go ahead to the next one, 2009, sir. I think that one
         21              as the items that I mentioned to you previously.              21            starts with page 2267 for 2009.
         22        BY MR. MUNGO:                                                       22       A.    Uh-huh.
         23        Q. Okay, very good. All right. Then I want you to go to             23       Q. If you go through that outline, any information during
         24              2007; do you see that, sir?                                   24             2009 that you, in your opinion, would constitute
         25        A. Yes, sir.                                                        25             adequate cultural diversity training?




                                                                            Legal
                                                                                                                               Pages 524 to 527
                                                                             pport
                                                                                                                  iM
                                                            The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                                PageID.10598                     Page 36 of
                                      39

       GREGORY MURRAY
       August 6,                     2018

                                                                        Page 528                                                                  Page 530

          1                        MR. ACHO: Same objection.                          1             diversity training represented there that, in your
          2       A.    I would — I'm familiar with some of this material as          2             opinion, wouldconstitute adequate culturaldiversity
          3             discussed when I attended Mr. Friedman's in-service            3            training?
          4             and as I previously said, it's not diversity training.         4                     MR.ACHO: Same objection.
          5                        MR. ACHO: Same objection.                           5       A. Okay. I've gone through and up to 2365 and I would
          6       BY MR. MUNGO:                                                        6          say that that's inadequate and could not be considered
          7       Q. Okay. I want you to finger through the rest of that               7            diversity training.
          8          just to make sure you are confirming that you're                  8       BY MR. MUNGO:

          9             familiar with that training outline being used as a            9       Q. Well, I see 2016 there is the next page, what page
         10             cultural diversity training outline?                          10            number does that start on?

         11       A.        Yes.                                                      11       A.    2366.

         12                        MR. ACHO: Same objection.                          12       Q. 2366,any outlineson cultural diversity training
         13       BY MR. MUNGO:                                                       13            there that you would consider adequate?
         14       Q. And I will go to 2010, and I want you to take a look             14                     MR.ACHO: Same objection as previously.
         15             at 2010 for any cultural diversity training outlines          15       A. No, sir.
         16             there as well?                                                16       BY MR. MUNGO:

         17                        MR. ACHO: Same objection.                          17       Q. And again, why were those outlines that you would use
         18       A.        You said 2010?                                            18            that purported to be outlines for diversity training
         19       BY MR. MUNGO:                                                       19            not adequate, in your opinion?
         20       Q. Yes, sir.                                                        20                     MR. ACHO: Same objection.
         21       A. What page would that be?                                         21       A. Again, because of various elements that are missing
         22       Q. That starts at 2310.                                             22            from — are consistently missing from all of these
         23       A. Okay, 2310. I'm at 2316 now. I've gone through 2318              23            which is Implicit bias training, which I said,
         24             and that too is still deficient -                             24            unconscious prejudice, privilege, the idea of
         25       Q. Okay.                                                            25            privilege, for example, things of that nature, there


                                                                         Page 52 9                                                                    Page 531

              1        A.     — and wouldn't really constitute an adequate             1            are several elements that are completely absent in all
              2              definition of diversity training.                         2            of these.

              3        Q. Okay. I need you to continue on until you hit the            3                        MR. MUNGO: Okay. And let the record
              4           next year. What is the next year there? I believe it         4             reflect that the document that is Deposition Exhibit
              5              will be 2012, which begins on page 2353.                  5             Number 10 is Defendant's Supplemental Response to
              6        A.     You said 53?                                             6             Plaintiffs Production Request Numbers 7, 8 and 9 of
              7        Q.     Uh-huh.                                                  7             PlaintiffsFirst Request For Production of Documents.
              8                     MR. ACHO: I'm going to object to any               8             Let the record reflect I'm about to show the deponent
          9                  response since it would be the same objection that are        9         Deposition Exhibit Number 8.
         10                  multiple objections I raised previously.                 10        BY MR. ACHO:

         11            BY MR. MUNGO:                                                  11        Q. There you are. Andcould you take a lookat that
         12            Q. When you get to that page, you will be in year 2012;        12           document, sir? Can you tell me right off whether or
         13               do you see it there?                                        13           not you've ever seen that document?
         14            A. Yeah, I see it, I'm on 2355.                                14        A. No, I've never seen it
         15            Q. Are there any outlines on diversity training for the        15        Q. Okay. I want you to go to the very last three pages
         16               year 2012 depicted behind the tab thafs -                   16             of that document.
         17            A- No, sir.                                                    17                        MR.ACHO: I'm going to object to any
         18            Q. - labeled 2012?                                             18             testimony in light of the fact that there's no
         19                       MR. ACHO: Same objection.                           19             foundation that this witness has any knowledge and
         20            A. Up to 2357, no.                                             20             anything he wouldtestify would be pure speculation.
          21           BY MR. MUNGO:                                                  21        BY MR. MUNGO:
          22           Q. Okay. All right. And then I think on page 2358              22        Q. Okay. Allright So, sir, starting from the very
          23              begins the year 2015.                                       23           back page, I want you to take a look at any reference
          24           A. Uh-huh, I see that.                                         24             to diversity training and tell me whether or not
          25           Q. Do you see any - are there any outlines for cultural        25             information is sufficient with regard to the outline




                                                                         Legal
                                                                                                                              Pages 528 to 531
                                                                              pport
                                                                                                                  IM
                                                               The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                 PageID.10599                  Page 37 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                              Page 532                                                         Page 534
          1        for diversity training that; In your opinion, would       1   Q. And mat was the training that they would have
          2        constitute adequate or sufficient and effective           2      attended had they attended any?
          3        training In diversity?                                    3             MR.ACHO: Objection, speculation.
          4                MR.ACHO: Same objections.                         4   BY MR. MUNGO:
          5   BY MR. MUNGO:                                                  5   Q. Is that correct?
          6   Q. And if you find a year that does present an outline of      6   A. Yes, sir, there were two trainings, they would have
          7     diversity training that the notes, in your opinion,          7      attended both trainings.
          8     would be adequate diversity training, please let me          8   Q. Okay, but they didnt attend either one?
          9        know which year that would be in?                         9   A. Either one, no, sir.
         10               MR.ACHO: Same objection.                          10   Q. I want to show the deponent Deposition Exhibit
         11   A.    The last — I don't see anything in the last three       11      Number 1. Here you go, sir. Here we go. Okay, wait
         12        pages —                                                  12      a minute. You've got a stamp on there too? Let me
         13   BY MR. MUNGO:                                                 13      see that Yes, there is. This Is number 9. Okay.
         14   Q. Okay. Allright                                             14      Its all the same. Allright So lets not worry
         15   A. —that would constitute the definition of diversity         15      about that Lets take this off. This is Deposition
         16        training.                                                16      Exhibit Number 8.
         17   Q. And the first of those three pages in Deposition           17              MR. MUNGO: Ma'am, you just happened to,
         18      Exhibit Number 8 at the very top give the year 2017,       18      its my fault put a different number sticker on the
         19        correct?                                                 19      same exhibit Okay, but thats fine. I got it right
         20   A. 2017, February through May.                                20         here.
         21   Q. Okay. All right. And, sir, you were asked earlier          21                 MR.ACHO: We already have an 8.
         22        about whether die mayor allowed you to do diversity      22                 MR. MUNGO: Whats the number on -
         23        training, and you Indicated that yes, he did, correct?   23   A. This is Exhibit Number 1. It's from a previous
         24   A. Yes.                                                       24      deposition.
         25   Q. And you performed diversity training for certain           25             MS. BADALAMENTI: Thats the right exhibit


                                                               Page 533                                                         Page 535

          1        department heads?                                         1          sticker.
          2   A. Yes. I facilitated the scheduling ofthe training and        2                  MR. ACHO: Okay, lets take a break and
          3        identified the trainers and discussed with the            3          find out how much time we've got
          4        trainers what the content — what content would be         4                     MR. MUNGO: Thats fine.
          5     included In It, yes.                                         5                     (Recess taken at 1:15 p.m.)
          6   Q. Okay. So you actually brined department heads on            6                     (Backon the record at 1:17 p.m.)
          7        diversity?                                                7    BY MR. MUNGO:
          8   A. Yes.                                                        8    Q. I want you to listen to this recording and tell me if
          9   Q. And was the police - was the police commissioner            9       you recognize this voice, sir.
         10      present?                                                   10              (Recording playing at 1:17 p.m.)
         11   A. Jere Green was not present                                 11    A. I recognize the voice.
         12   Q. He was not present?                                        12    BY MR. MUNGO:
         13   A. No, sir.                                                   13    Q. Andwho - you recognizethat voiceas the voiceof
         14   Q. So he never got the training?                              14          whom, sir?
         15   A. Thafs correct                                              15                MR. ACHO: I'm going to object, lack of
         16   Q. Okay, and why wasnt he present?                            16          foundation.
         17   A. Oh, I have no idea.                                        17    A.     Mayor Fouts.
         18   Q. Okay. And after that after this training of                18    BY MR. ACHO:
         19      department heads, was the derk and/or the treasurer a      19    Q. Mayor Fouts?
         20      part of that training?                                     20    A. Yes.
         21   A. No, sir.                                                   21    Q. Okay. I want you to listen to this recordingand tell
         22   Q. Okay. Was this around the time period in which the         22          me If you recognize this one.
         23      derk and the treasurer had requested and talked to         23                  (Recording playing at 1:18 p.m.)
         24      you about the desire to attend a training?                 24    BY MR. MUNGO:
         25   A. They had communicated that to me, yes.                     25    Q. You recognize that voice, sir?




                                                              Legal
                                          *L                         port
                                                   The Power of Commitment
                                                                                                   TM
                                                                                                              Pages 532 to 535
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                                                 PageID.10600                   Page 38 of
                                      39

       GREGORY MURRAY
       August 6, 2018

                                                              Page 536                                                            Page 538        j]
          1   A.   Yes.                                                      1       A. Uh-huh.
          2                 MR.ACHO: Same objection.                         2       Q. Why she indicated that she had not heard back from
          3   BY MR. MUNGO:                                                  3          you?
          4   Q. Whose voice do you recognize that as?                       4                MR. ACHO: Objection, speculation.
          5   A. Mayor Fouts.                                                5       A. That's correct Yeah.
          6   Q. Mayor Fouts. And you feel you're able to recognize          6       BY MR. MUNGO:
          7      his voice, sir?                                             7       Q. Okay. All right. Andat any point In time, is any of
          8                 MR.ACHO: Same objection.                         8          your testimony here intended to convey that the mayor
          9   A. Yes.                                                        9          intended for you to do diversity training and wanted
         10   BY MR. MUNGO:                                                 10          you to do diversitytraining for the dty of Warren?
         11   Q. Okay. Allright And so let the record reflect I'm           11       A.   No.
         12     about to me show the deponent Deposition Exhibit            12                    MR. MARKO: Thanks, guys.
         13        Number 13. There you are, sir, I want you to tell me     13                    MR.ACHO: Ordering.
         14        what that document is, sir, and whether or not the       14                    MR. MARKO: Not for me.
         15        Cityof Warren has been in compliance with that           15                    MR. MUNGO: I'll take one, a mini.
         16        document since your experience mere beginning in         16                    Let the record reflect that the audio that
         17        January of 2017?                                         17            was played that the deoonent identifiedas the voice
         18   A.   Ah, yes, this is a document that's required to be        18            of Mayor Fouts using the word "nigger"and Identifying
         19        delivered to MOOT before October, I believe, of every    19            blacksas looking as chimpanzees is Deposition Exhibit
         20        year. And it just asked for us--statistical              20            Number 11.
         21        information regarding services provided to the City of   21                    MR. ACHO: I would object, that is improper
         22        Warren, and provided by the City of Warren to its        22            foundation. YouVe not provided anything. There was
         23        residents. And ifs just a reporting form, so you         23            nothing In the record, this is just counsel's
         24        just gather information and it populates these various   24            statements. It is highlyinappropriate and I would
         25        areas.                                                   25            object to it.


                                                               Page 537                                                            Page 539
          1   Q. Doyou knowwhether or not the Cityof Warren has been         1                     (The deposition was concluded at 1:22 p.m.
          2      In compliancewith that reporting sequence and whether       2                  Signature ofthe witness was not requested by
          3      or not they satisfied tine law?                             3                  counsel for the respective parties hereto.)
          4   A. I believe that they have filed these every year.            4

          5   Q. Okay. Thats good enough.                                    5
          6   A. Yeah.                                                           6

          7   Q. All right So last question or second to last                7

          8      question. Yousaid that the mayor did approve                    8

          9      diversitytraining, he only approved it for the                  9
         1o      department heads, but not for the police department,       10

         11         correct?                                                11

         12    A. Thafs correct                                             12

         13    Q. And the police commissioner was not there, correct?       13

         14    A. Thafs correct                                             14

         15    Q. Or the training that you did?                             15

         16    A. Right                                                     16

         17    Q. And the - and the mayor told you not to talk to the       17

         18         derk or the treasurer regarding diversity training      18

         19         anymore, correct?                                       19

         20    A. Thafs correct                                             20

         21    Q. Is that why the treasurer indicates in her e-mail         21

         22       thats part of deposition exhibit number - whats           22

         23         that number on there?                                   23

         24    A. This is my 9.                                             24

         25    Q. Number 9?                                                 25




                                                              Legal
                                            m                        port
                                                   The Power of Commitment
                                                                                                  TM
                                                                                                                Pages 536 to 539
Case 4:17-cv-11260-TGB-RSW ECF No. 108-6 filed 12/17/19                 PageID.10601    Page 39 of
                                      39

       GREGORY     MURRAY
       August 6, 2018

                                                        Page 540
          1               CERTIFICATE OF NOTARY
          2   STATEOF MICHIGAN )
          3             )SS
          4   COUNTY OF WAYNE )
          5

          6             I, KATHRYN L. JANES, certify that this
          7     deposition was taken before me on the date
          8     hereinbefore set forth; that the foregoing questions
          9     and answers were recorded by me stenographicaliy and
         10     reduced to computer transcription; that this is a
         11     true, full and correct transcript of my stenographic
         12     notes so taken; and that I am not related to, nor of
         13     counsel to, either party nor interested in the event
         14     of this cause.
         15

         16
         17




         22                      KATHRYN L.JANES, CSR-3442 '
         23                      Notary Public,
         24                    Wayne County, Michigan.
         25      My Commission expires: October 22, 2022




                                                         Legal
                                                          pport                        Page 540


                                             The Power of Commitment1
